Exhibit 10.1

OFFICE LEASE

611 GATEWAY BOULEVARD

BXP 611 GATEWAY CENTER LP,

a Delaware limited partnership

as Landlord,

and

CATALYST BIOSCIENCES INC.,

a Delaware corporation,

as Tenant.

 

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

     5  

ARTICLE 2 LEASE TERM

     6  

ARTICLE 3 BASE RENT

     7  

ARTICLE 4 ADDITIONAL RENT

     8  

ARTICLE 5 USE OF PREMISES

     19  

ARTICLE 6 SERVICES AND UTILITIES

     19  

ARTICLE 7 REPAIRS

     23  

ARTICLE 8 ADDITIONS AND ALTERATIONS

     24  

ARTICLE 9 COVENANT AGAINST LIENS

     27  

ARTICLE 10 TENANT’S INDEMNITY AND INSURANCE

     27  

ARTICLE 11 DAMAGE AND DESTRUCTION

     34  

ARTICLE 12 NONWAIVER

     36  

ARTICLE 13 CONDEMNATION

     36  

ARTICLE 14 ASSIGNMENT AND SUBLETTING

     37  

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

     43  

ARTICLE 16 HOLDING OVER

     44  

ARTICLE 17 ESTOPPEL CERTIFICATES

     44  

ARTICLE 18 MORTGAGE OR GROUND LEASE

     45  

ARTICLE 19 DEFAULTS; REMEDIES

     47  

ARTICLE 20 COVENANT OF QUIET ENJOYMENT

     49  

ARTICLE 21 SECURITY DEPOSIT

     50  

ARTICLE 22 SUBSTITUTION OF OTHER PREMISES

     50  

ARTICLE 23 SIGNS

     51  

 

   (i)   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

     Page  

ARTICLE 24 COMPLIANCE WITH LAW

     52  

ARTICLE 25 LATE CHARGES

     54  

ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     54  

ARTICLE 27 ENTRY BY LANDLORD

     55  

ARTICLE 28 NOTICES

     55  

ARTICLE 29 MISCELLANEOUS PROVISIONS

     56  

EXHIBITS

 

A

  OUTLINE OF PREMISES

B

  TENANT WORK LETTER

C

  FORM OF NOTICE OF LEASE TERM DATES

D

  RULES AND REGULATIONS

E

  FORM OF TENANT’S ESTOPPEL CERTIFICATE

F

  STANDARDS FOR UTILITIES AND SERVICES

G

  ACCEPTABLE FORMS OF INSURANCE CERTIFICATE

 

   (ii)   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

INDEX

 

     Page(s)  

Abatement Event

     22  

Additional Rent

     8  

Alterations

     24  

Applicable Laws

     52  

Bank Prime Loan

     54  

Base Building

     25  

Base Year

     9  

Base Year Prop 13 Taxes

     15  

Brokers

     61  

Building

     5  

Building Common Areas

     6  

Building Common Areas

     6  

Building Direct Expenses

     9  

Building Hours

     20  

Building Operating Expenses

     9  

Building Structure

     23  

Building Systems

     23  

Building Tax Expenses

     9  

Capital Expenses

     16  

Common Areas

     6  

Contemplated Effective Date

     40  

Contemplated Transfer Space

     40  

Cost Pools

     16  

Direct Expenses

     9  

Eligibility Period

     22  

Estimate

     17  

Estimate Statement

     17  

Estimated Excess

     17  

Excess

     16  

Expense Year

     9  

Force Majeure

     59  

Gateway Center

     61  

Hazardous Substance

     19  

Holidays

     20  

HVAC

     20  

Intention to Transfer Notice

     40  

Landlord

     1  

Landlord Repair Notice

     34  

Lease

     1  

Lease Commencement Date

     6  

Lease Expiration Date

     6  

Lease Term

     6  

Lease Year

     6  

 

   (iii)   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

     Page(s)  

Mail

     56  

Net Worth

     43  

Nine Month Period

     41  

Non-Transferee Assignee

     43  

Notices

     55  

Operating Expenses

     9  

Original Improvements

     30  

Other Improvements

     62  

Premises

     6  

Project

     5  

Project Common Areas

     6  

Proposition 13

     14  

Reassessment

     15  

Renovations

     62  

Rent

     8  

rentable square feet

     6  

Security Deposit

     50  

SNDAA

     45  

Statement

     16  

Subject Space

     37  

Summary

     1  

Superior Holders

     45  

Tax Expenses

     14  

Tenant

     1  

Tenant Work Letter

     5  

Tenant’s Share

     16  

Tenant’s Subleasing Costs

     40  

Transfer

     37  

Transfer Agreement

     41  

Transfer Notice

     40  

Transfer Premium

     40  

Transferee

     37  

Transfers

     37  

 

   (iv)   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

611 GATEWAY

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between BXP 611 GATEWAY CENTER LP, a Delaware limited partnership (“Landlord”),
and CATALYST BIOSCIENCES INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

1.    Date:    November 8, 2017 2.    Premises
(Article 1).      

2.1    Building:

  

611 Gateway Boulevard

South San Francisco, California

  

2.2    Premises:

   Approximately 8,606 rentable square feet of space located on the seventh
(7th) floor of the Building and commonly known as Suite 710, as further set
forth in Exhibit A to the Office Lease. 3.    Lease Term
(Article 2).      

3.1    Lease Term:

   Five (5) years and two (2) months. 3.2    Lease Commencement Date:    The
earlier to occur of (i) the date Tenant commences to conduct business in the
Premises (as opposed to preparing the Premises for the conduct of Tenant’s
business), and (ii) the later of (a) March 1, 2018 (as may be extended by
Landlord Delay) and (b) the Substantial Completion of Landlord Work. 3.3   
Lease Expiration Date:    If the Lease Commencement Date shall be the first day
of a calendar month, then the day immediately preceding the five (5) year two
(2) month anniversary of the Lease Commencement Date; or if the Lease

 

     

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

      Commencement Date shall be other than the first day of a calendar month,
then the last day of the month in which the five (5) year two (2) month
anniversary of the Lease Commencement Date occurs. 4.    Base Rent (Article 3):
  

 

Period During Lease Term

   Annual
Base Rent      Monthly
Installment
of Base Rent  

Months 1-12*

   $ 356,288.40      $ 29,690.70  

Months 13 – 24

   $ 366,977.05      $ 30,581.42  

Months 25 - 36

   $ 377,986.36      $ 31,498.86  

Months 37 – 48

   $ 389,325.95      $ 32,443.83  

Months 49 – 60

   $ 401,005.73      $ 33,417.14  

Months 61 - 62

   $ 413,035.91      $ 34,419.66  

 

* The Base Rent for the first two full calendar months is abated pursuant to the
terms of Section 3.2 of this Lease

 

5.   

Base Year

(Article 4):

   Calendar year 2017. 6.   

Tenant’s Share

(Article 4):

   3.3057%. 7.   

Permitted Use

(Article 5):

   General office use. 8.   

Security Deposit

(Article 21):

   $128,028.59.

 

   -2-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

9.    Address of Tenant
(Article 28):   

Catalyst Biosciences, Inc.

260 Littlefield Avenue

South San Francisco, California 94080

Attention: Chief Financial Officer

(Prior to Lease Commencement Date)

 

And

     

Catalyst Biosciences, Inc.

611 Gateway Boulevard, Suite 710

South San Francisco, California 94080

Attention: Chief Financial Officer

(After Lease Commencement Date)

10.    Address of Landlord
(Article 28):    See Article 28 of the Lease. 11.    Broker(s)
(Section 29.24):   

Tenant Broker:

 

Newmark Cornish & Carey

901 Mariners Island Boulevard, Suite 125

San Mateo, California 94404

Attention: Jay Leslie, Senior Managing Director & Randy Scott, Executive
Managing Director

      Landlord Broker:      

Cushman & Wakefield

1350 Bayshore Highway

Suite 900

Burlingame, California 94010

Attention: Marc Pope & Matt Squires

 

   -3-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

12.    Tenant Improvement Allowance (Exhibit B):    $430,300.00 (i.e., $50.00
per rentable square foot of the Premises multiplied by 8,606 rentable square
feet). 13.   

Additional Tenant Improvement Allowance:

(Exhibit B)

   At Tenant’s election, an amount up to $86,060.00 (i.e., $10.00 per rentable
square foot of the Premises multiplied by 8,606 rentable square feet). 14.   

Space Planning Allowance

(Exhibit B)

   $1,290.90 (i.e., $0.15 per rentable square foot of the Premises multiplied by
8,606).

 

                                                             

 

   -4-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1    Premises, Building, Project and Common Areas.

1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed. The parties hereto
hereby acknowledge that the purpose of Exhibit A is to show the approximate
location of the Premises in the “Building,” as that term is defined in
Section 1.1.2, below, only, and such Exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the “Common Areas,” as that
term is defined in Section 1.1.3, below, or the elements thereof or of the
accessways to the Premises or the “Project,” as that term is defined in
Section 1.1.2, below. Except as specifically set forth in this Lease and in the
Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work Letter”),
Tenant shall accept the Premises in its presently existing “as-is” condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in this Lease and the Tenant
Work Letter. The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair, subject to Landlord’s obligations
under Article 7 (including Landlord’s obligations with respect to the
maintenance of the Building Systems serving the Premises and the Building
Structure) of this Lease and the Tenant Work Letter.

1.1.2    The Building and The Project. The Premises are a part of the building
set forth in Section 2.1 of the Summary (the “Building”). The Building is part
of an office project known as “Gateway Center.” The term “Project,” as used in
this Lease, shall mean (i) the Building and the Common Areas, (ii) the land
(which is improved with landscaping, subterranean parking facilities and other
improvements) upon which the Building and the Common Areas are located,
(iii) those certain other office buildings located in the vicinity of the
Building and known as 601 Gateway Boulevard and 651 Gateway Boulevard,
respectively, and the land upon which such office buildings are located, and
(iv) at Landlord’s discretion, any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project.

1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together

 

   -5-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

with such other portions of the Project designated by Landlord, in its
discretion, including certain areas designated for the exclusive use of certain
tenants, or to be shared by Landlord and certain tenants, are collectively
referred to herein as the “Common Areas”). The Common Areas shall consist of the
“Project Common Areas” and the “Building Common Areas.” The term “Project Common
Areas,” as used in this Lease, shall mean the portion of the Project designated
as such by Landlord, which Project Common Areas may include, from time to time,
in Landlord’s sole discretion, a conference center and other amenities. The term
“Building Common Areas,” as used in this Lease, shall mean the portions of the
Common Areas located within the Building designated as such by Landlord. The
manner in which the Common Areas are maintained and operated shall be at the
sole, but reasonable discretion of Landlord and the use thereof shall be subject
to such rules, regulations and restrictions as Landlord may make from time to
time; provided, however, that Landlord shall maintain the Common Areas
consistent with the standards of a “Class A” office building; and further
provided, that there shall be no fee charged for Tenant to use the Common Areas
other than Tenant’s Share of Building Direct Expenses set forth in Article 4,
below. Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas; provided, however, that in doing so, Landlord shall use commercially
reasonable efforts to minimize any material interference with Tenant’s access to
and use of the Premises.

1.2    Rentable Square Feet of Premises and Building. For purposes of this
Lease, “rentable square feet” in the Premises and the Building, as the case may
be, shall be calculated pursuant to Landlord’s then current commercially
reasonable method for measuring rentable square footage. Landlord and Tenant
hereby stipulate and agree that the rentable area of the Premises is as set
forth in Section 2.2 of the Summary.

ARTICLE 2

LEASE TERM

The terms and provisions of this Lease shall be effective as of the date of this
Lease. The term of this Lease (the “Lease Term”) shall commence on the “Lease
Commencement Date,” as that term is set forth in Section 3.2 of the Summary, and
shall terminate on the “Lease Expiration Date,” as that term is set forth in
Section 3.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided. Landlord shall, however, deliver exclusive possession of
the Premises to Tenant (subject to access by Landlord Parties to perform the
Landlord Work) on or before the date that is one (1) business day after the
mutual execution and delivery of this Lease by Landlord and Tenant (the
“Delivery Date”). From the Delivery Date through the date immediately preceding
the Lease Commencement Date (the “Early Occupancy Period”), Tenant shall have
the right to use and occupy the Premises for the design, construction and
installation of the Tenant Improvements and other to prepare the Premises for
the conduct of Tenant’s business. All of the terms and conditions of this Lease
shall apply during the Early Occupancy Period, except that Tenant shall have no
obligation to pay Base Rent or Tenant’s Share of Building Direct Expenses. If
Landlord is unable for any reason to deliver possession of the Premises to
Tenant on any specific date, then Landlord shall not be subject to any liability
for its failure to do so, and such failure shall not affect the validity of this
Lease or the obligations of Tenant hereunder. For purposes of this Lease, the
term “Lease Year” shall mean each

 

   -6-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

consecutive twelve (12) month period during the Lease Term. At any time during
the Lease Term, Landlord may deliver to Tenant a notice in the form as set forth
in Exhibit C, attached hereto, as a confirmation only of the information set
forth therein, which Tenant shall execute (or object to) and return to Landlord
within ten (10) business days of receipt thereof; provided, however, Tenant’s
failure to execute and return such notice to Landlord within such time shall be
conclusive upon Tenant that the information set forth in such notice is as
specified therein.

ARTICLE 3

BASE RENT

3.1    Base Rent. Commencing on the Lease Commencement Date, Tenant shall pay,
without prior notice or demand, base rent (“Base Rent”) as set forth in
Section 4 of the Summary, payable in equal monthly installments as set forth in
Section 4 of the Summary in advance on or before the first day of each and every
calendar month during the Lease Term, without any setoff or deduction whatsoever
(except as otherwise expressly provided in this Lease). The Base Rent for the
third full month of the Lease Term shall be paid at the time of Tenant’s
execution of this Lease. If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis. Until notice of some other designation is given to
Tenant in accordance with the provisions of Article 28 of this Lease, Base Rent
and all other charges shall be paid by remittance to or for the order of BXP 611
GATEWAY CENTER LLC by one of the following methods:

(i)     By ACH Transfer & Direct Deposit

Bank of America

345 Montgomery Street, Concourse Level #1499

San Francisco, California 94101

ABA# 121-000-358

Account: Boston Properties L.P. Operating Account

Account Number: 14993-06215

Amount: [fill in appropriate dollar amount]

Reference: [fill in Tenant Name and Tenant Number]

or

(ii)     By Mail

Boston Properties Limited Partnership

P.O. Box 742841

Los Angeles, California 90074-2841

 

   -7-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

or

(iii)    By Overnight Delivery

Bank of America Lock Box Services

Lockbox LAC-742841

2706 Media Center Drive

Los Angeles, California 90065.

3.2    Abated Base Rent. Provided that Tenant is not then in default of this
Lease beyond any applicable notice and cure periods, then during the first two
(2) full calendar month(s) of the Lease Term (the “Rent Abatement Period”),
Tenant shall not be obligated to pay any Base Rent otherwise attributable to the
Premises during such Rent Abatement Period (the “Rent Abatement”). Landlord and
Tenant acknowledge that the aggregate amount of the Rent Abatement equals
$59,381.40. Tenant acknowledges and agrees that the foregoing Rent Abatement has
been granted to Tenant as additional consideration for entering into this Lease,
and for agreeing to pay the rental and performing the terms and conditions
otherwise required under this Lease. If Tenant shall be in default under this
Lease and shall fail to cure such default within the notice and cure period, if
any, permitted for cure pursuant to this Lease, or if this Lease is terminated
as a result of a default by Tenant under this Lease, then the dollar amount of
the unapplied portion of the Rent Abatement as of the date of such default or
termination, as the case may be, shall be converted to a credit to be applied to
the Base Rent applicable at the end of the Lease Term and Tenant shall
immediately be obligated to begin paying Base Rent for the Premises in full.

ARTICLE 4

ADDITIONAL RENT

4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay, without duplication, (i) ”Tenant’s Share” of
the annual “Building Direct Expenses,” as those terms are defined in
Sections 4.2.10 and 4.2.2 of this Lease, respectively, which are in excess of
the amount of Building Direct Expenses applicable to the “Base Year,” as that
term is defined in Section 4.2.1 of this Lease, and (ii) Tenant’s Share of
“Capital Expenses,” as that term is defined in Section 4.2.9, below, pursuant to
Section 4.6 of this Lease; provided, however, that in no event shall any
decrease in Building Direct Expenses for any “Expense Year,” as that term is
defined in Section 4.2.6 of this Lease, below Building Direct Expenses for the
Base Year entitle Tenant to any decrease in Base Rent or any credit against sums
due under this Lease. Such payments by Tenant, together with any and all other
amounts payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease

 

   -8-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Term. Landlord may upon expiration of the Lease Term deliver to Tenant an
estimate of any Base Rent, Additional Rent or other obligations outstanding, and
Landlord may either deduct such amount from any funds otherwise payable to
Tenant upon expiration or require Tenant to pay such funds immediately. Landlord
shall make necessary adjustments for differences between actual and estimated
Additional Rent in accordance with Section 4.4, below.

4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1    “Base Year” shall mean the period set forth in Section 5 of the
Summary.

4.2.2    “Building Direct Expenses” shall mean “Building Operating Expenses” and
“Building Tax Expenses”, as those terms are defined in Sections 4.2.3 and 4.2.4,
below, respectively.

4.2.3    “Building Operating Expenses” shall mean the portion of “Operating
Expenses,” as that term is defined in Section 4.2.7 below, allocated to the
tenants of the Building pursuant to the terms of Section 4.3.1 below.

4.2.4    “Building Tax Expenses” shall mean that portion of “Tax Expenses”, as
that term is defined in Section 4.2.8 below, allocated to the tenants of the
Building pursuant to the terms of Section 4.3.1 below.

4.2.5    “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.6    “Expense Year” shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Building Direct
Expenses and Capital Expenses shall be equitably adjusted for any Expense Year
involved in any such change.

4.2.7    “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord actually pays or accrues during any Expense
Year because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, maintaining, repairing,
replacing, renovating and managing the utility systems, mechanical systems,
sanitary, storm drainage systems, communication systems and escalator and
elevator systems, and the cost of supplies, tools, and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project as reasonably determined by Landlord (including,
without limitation, commercial general liability insurance, physical damage
insurance

 

   -9-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

covering damage or other loss caused by fire, earthquake, flood and other water
damage, explosion, vandalism and malicious mischief, theft or other casualty,
rental interruption insurance and such insurance as may be required by any
lessor under any present or future ground or underlying lease of the Building or
Project or any holder of a mortgage, trust deed or other encumbrance now or
hereafter in force against the Building or Project or any portion thereof);
(iv) the cost of landscaping, decorative lighting, and relamping, the cost of
maintaining fountains, sculptures, bridges and all supplies, tools, equipment
and materials used in the operation, repair and maintenance of the Project, or
any portion thereof; (v) the cost of parking area repair, restoration, and
maintenance, including, without limitation, resurfacing, repainting, restriping
and cleaning; (vi) fees, charges and other costs, including management fees (or
amounts in lieu thereof), consulting fees (including, without limitation, any
consulting fees incurred in connection with the procurement of insurance), legal
fees and accounting fees, of all contractors, engineers, consultants and all
other persons engaged by Landlord or otherwise incurred by or charged by
Landlord in connection with the management, operation, administration,
maintenance and repair of the Building and the Project; (vii) payments under any
equipment rental agreements or management agreements (including the cost of any
actual or charged management fee and the actual or charged rental of any
management office space); (viii) wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance and replacement of all systems and equipment and components
thereof of the Project; (xi) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
common areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xii) amortization (including interest on the unamortized cost
at an annual interest rate reasonably determined by Landlord) of the cost of
acquiring or the rental expense of personal property to the extent used in the
maintenance, operation and repair of the Project, or any portion thereof;
(xiii) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute “Tax Expenses” as that term is defined in Section 4.2.8,
below; (xiv) advertising, marketing and promotional expenditures incurred in
connection with the Project, including, without limitation, costs of signs in,
on or about the Project identifying or promoting the Project; (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Project or
related to the use or operation of the Project; and (xvi) all costs of applying
and reporting for the Project or any part thereof to seek or maintain
certification under the U.S. EPA’s Energy Star® rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system or a similar system or standard. Notwithstanding anything to the contrary
in this Lease, the following items shall be excluded from Operating Expenses:

(a)    any items included in Tax Expenses;

(b)    except as permitted pursuant to item (xii), above, and Section 4.2.10,
below, principal or interest on indebtedness, debt amortization or ground rent
paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Project;

 

   -10-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

(c)    capital improvements to the Building or the Project, other than those
permitted pursuant to item (xii), above, and Section 4.2.10, below;

(d)    legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Building or the Project or in
connection with any ground lease (including, without limitation, recording
costs, mortgage recording taxes, title insurance premiums and other similar
costs, but excluding those legal, auditing, consulting and professional fees and
other costs incurred in connection with the normal and routine maintenance and
operation of the Building and/or the Project);

(e)    legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);

(f)    the cost of any items to the extent to which such cost is reimbursed to
Landlord by tenants of the Project (other than as a reimbursement of operating
expenses), or other third parties, or is covered by a warranty to the extent of
reimbursement for such coverage;

(g)    expenditures for any leasehold improvement which is made in connection
with the preparation of any portion of the Building for occupancy by any tenant
of the Building or the Project;

(h)    the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord’s expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord’s expense;

(i)    the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation, to the extent Landlord actually receives proceeds of
property and casualty insurance policies or condemnation awards or would have
received such proceeds had Landlord maintained the insurance required to be
maintained by Landlord under this Lease;

(j)    the cost of acquiring sculptures, paintings or other objects of fine art
in the Building or the Project in excess of amounts typically spent for such
items in Class A office buildings of comparable quality in the San Francisco
financial district area;

(k)    bad debt loss, rent loss, or reserves for bad debt or rent loss;

(l)    unfunded contributions to operating expense reserves by other tenants;

(m)    contributions to charitable or political organizations in excess of the
greater of (1) the amounts typically spent for such contributions in Class A
office buildings of comparable quality in the San Francisco financial district
area, and (2) $50,000.00 in the aggregate in any single Expense Year;

 

   -11-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

(n)    expenses related solely and exclusively to the operation of the retail
space in the Project;

(o)    damage and repairs necessitated by the gross negligence or willful
misconduct of Landlord Parties;

(p)    fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building or the
Project;

(q)    interest, fines or penalties for late payment or violations of Applicable
Laws by Landlord, except to the extent incurring such expense is either (1) a
reasonable business expense under the circumstances, or (2) caused by a
corresponding late payment or violation of Applicable Laws by Tenant, in which
event Tenant shall be responsible for the full amount of such expense;

(r)    the cost of remediation and removal of “Hazardous Substance,” as that
term is defined in Section 5.2 below, in the Building or on the Project as
required by applicable laws, provided, however, that the provisions of this
sub-item (r) shall not preclude the inclusion of costs with respect to materials
(whether existing at the Project as of the date of this Lease or subsequently
introduced to the Project) which are not as of the date of this Lease (or as of
the date of introduction) deemed to be Hazardous Substance under applicable laws
but which are subsequently deemed to be Hazardous Substance under applicable
laws (it being understood and agreed that Tenant shall nonetheless be
responsible under Section 5.2 of this Lease for all costs of remediation and
removal of Hazardous Substance to the extent caused by Tenant Parties);

(s)    costs for the original construction and development of the Building and
nonrecurring costs for the repair or replacement of any structural portion of
the Building made necessary as a result of defects in the original design,
workmanship or materials;

(t)    costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Building and/or the Project,
including, without limitation, entity accounting and legal matters;

(u)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated on a reasonable basis to reflect time spent on the operation and
management of the Project vis-à-vis time spent on matters unrelated to the
operation and management of the Project;

(v)    except as may be otherwise expressly provided in this Lease with respect
to specific items, including, without limitation, any management fee paid by
Landlord, the cost of any services or materials provided by any party related to
Landlord, to the extent such cost exceeds, the reasonable cost for such services
or materials absent such relationship in Class-A office Building of comparable
quality in the San Francisco financial district area;

(w)    depreciation for the Building, except as permitted pursuant to item
(xii), above;

 

   -12-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

(x)    reserves for future improvements, repairs, additions, etc.;

(y)    costs of replacements, alterations or improvements necessary to make the
Building or the Project comply with Applicable Laws in effect and applicable to
the Building and/or the Project prior to the date of this Lease, except to the
extent the need for such replacements, alterations or improvements is caused by
Tenant Parties (in which case Tenant shall nonetheless be responsible for such
costs in accordance with Article 24 of this), provided, however, that the
provisions of this sub-item (y) shall not preclude the inclusion of costs of
compliance with Applicable Laws enacted prior to the date of this Lease if such
compliance is required for the first time by reason of any amendment,
modification or reinterpretation of a Applicable Laws which is imposed after the
date of this Lease;

(z)    salaries and all other compensation (including fringe benefits) of
persons generally considered to be higher in rank than the position of a person,
regardless of title, who supervises property managers that manage the Project
and other projects of Landlord and affiliates of Landlord;

(aa)    fees payable by Landlord for management of the Project in excess of the
greater of (i) the management fee generally charged at the Comparable Buildings,
and (ii) four percent (4%) of Landlord’s gross rental revenues, adjusted and
grossed up to reflect a one hundred percent (100%) occupancy of the Project with
all tenants paying full rent, as contrasted with free rent, half-rent and the
like, including base rent, pass-throughs, and parking fees from the Project for
any calendar year or portion thereof; and

(bb)    premiums and other costs associated with earthquake, flood,
environmental or terrorism insurance (unless premiums for such insurance are
included in Operating Expenses for the Base Year), insurance deductibles
exceeding $100,000 with respect to earthquake insurance and $50,000 with respect
to all other insurance, and co-insurance payments.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord may elect to make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (100%) occupied; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year. Operating Expenses for
the Base Year shall not include market-wide cost increases (including utility
rate increases) due to extraordinary circumstances, including, but not limited
to, Force Majeure, boycotts, strikes, conservation surcharges, security
concerns, embargoes or shortages. In no event shall the components of Direct
Expenses for any Expense Year related to Tax Expenses, Project utility,
services, or insurance costs be less than the components of Direct Expenses
related to Tax Expenses, Project utility, services, or insurance costs in the
Base Year.

 

   -13-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

4.2.8    Taxes.

4.2.8.1    “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, business taxes, leasehold taxes or taxes based upon the receipt of rent,
including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof. All assessments which can be
paid by Landlord in installments shall be paid by Landlord in the maximum number
of installments permitted by law (except to the extent inconsistent with the
general practice of landlords of the Comparable Buildings) and shall be included
as Tax Expenses in the year in which the assessment is actually paid.

4.2.8.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises, the tenant improvements in the Premises, or the Rent payable
hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof; (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and (v) All of the real estate taxes and assessments imposed upon
or with respect to the Building and all of the real estate taxes and assessments
imposed on the land and improvements comprising the Project.

4.2.8.3    If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant

 

   -14-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

shall pay Landlord upon demand Tenant’s Share of any such increased Tax Expenses
properly included by Landlord as Building Tax Expenses pursuant to the terms of
this Lease. Notwithstanding anything to the contrary contained in this
Section 4.2.8 (except as set forth in Section 4.2.8.1, above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, transfer taxes, capital stock taxes, inheritance and succession taxes,
estate taxes, federal and state income taxes, and other taxes to the extent
applicable to Landlord’s general or net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, (iii) any items paid by Tenant under Section 4.5 of this
Lease, (iv) tax penalties incurred as a result of Landlord’s failure to make
payments and/or to file any tax or informational returns when due, (v) special
assessments levied against another tenant or occupant in the Building due to
improvements made by such other tenant or occupant, or otherwise.

4.2.8.4    Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be deducted from Tax Expenses nor included in
Direct Expenses for purposes of this Lease, and (ii) tax refunds under
Proposition 8 shall not be deducted from Tax Expenses nor refunded to Tenant,
but rather shall be the sole property of Landlord. Landlord and Tenant
acknowledge that the preceding sentence is not intended to in any way affect
(A) the inclusion in Tax Expenses of the statutory two percent (2.0%) annual
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pursuant to the terms of Proposition 13. Notwithstanding anything to the
contrary set forth in this Lease, only Landlord may institute proceedings to
reduce Tax Expenses and the filing of any such proceeding by Tenant without
Landlord’s consent shall constitute an event of default by Tenant under this
Lease. Notwithstanding the foregoing, Landlord shall not be obligated to file
any application or institute any proceeding seeking a reduction in Tax Expenses.
Notwithstanding the foregoing, upon a reassessment of the Building and/or the
Project pursuant to the terms of Proposition 13 (a “Reassessment”) occurring
after the Base Year which results in a decrease in Tax Expenses, the component
of Tax Expenses for the Base Year which is attributable to the assessed value of
the Building and/or the Project under Proposition 13 prior to the Reassessment
(without taking into account any Proposition 8 reductions) (the “Base Year Prop
13 Taxes”) shall be reduced, if at all, for the purposes of comparison to all
subsequent Expense Years (commencing with the Expense Year in which the
Reassessment takes place) to an amount equal to the real estate taxes based upon
such Reassessment, and if thereafter, in connection with a subsequent
Reassessment, the assessed value of the Building and/or the Project under
Proposition 13 shall increase, the current Base Year Prop 13 Taxes shall be
increased for purposes of comparison to all subsequent Expense Years (commencing
with the Expense Year in which the Reassessment takes place) to an amount equal
to the lesser of the original Base Year Prop 13 Taxes and an amount equal to the
real estate taxes based upon such Reassessment.

 

   -15-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

4.2.9    “Capital Expenses” shall mean all cost of capital repair, improvements
or expenditures incurred by Landlord in connection with the Project (A) which
are intended to effect economies in the operation, cleaning or maintenance of
the Project, or any portion thereof, (B) that are required to comply with
governmentally-mandated conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, or (D) that are required under
any governmental law or regulation. In no event shall Capital Expenses include
any costs incurred by Landlord prior to or during the Base Year.

4.2.10    “Tenant’s Share” shall mean the percentage set forth in Section 6 of
the Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises, as set forth in Section 2.2 of the Summary, by 100,
and dividing the product by the total number of rentable square feet in the
Building.

4.3    Allocation of Direct Expenses.

4.3.1    Method of Allocation. The parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Building Direct Expenses for purposes of
this Lease. Such portion of Direct Expenses allocated to the tenants of the
Building shall include all Direct Expenses attributable solely to the Building
and an equitable portion of the Direct Expenses attributable to the Project as a
whole.

4.3.2    Cost Pools. Landlord shall have the right, from time to time, to
equitably allocate some or all of the Direct Expenses for the Project among
different portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project. The Direct
Expenses allocable to each such Cost Pool shall be allocated to such Cost Pool
and charged to the tenants within such Cost Pool in an equitable manner.

4.4    Calculation and Payment of Direct Expenses. If for any Expense Year
ending or commencing within the Lease Term, Tenant’s Share of Building Direct
Expenses for such Expense Year exceeds Tenant’s Share of Building Direct
Expenses applicable to the Base Year, then Tenant shall pay to Landlord, in the
manner set forth in Section 4.4.1, below, and as Additional Rent, an amount
equal to the excess (the “Excess”).

4.4.1    Statement of Actual Building Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant within one hundred twenty days following the end
of each Expense Year, a statement (the “Statement”) which shall state the
Building Direct Expenses incurred or accrued for such preceding Expense Year,
and which shall indicate the amount of the Excess. Upon receipt of the Statement
for each Expense Year commencing or

 

   -16-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ending during the Lease Term, if an Excess is present, Tenant shall pay, with
its next installment of Base Rent due or within thirty (30) days, whichever is
earlier, the full amount of the Excess for such Expense Year, less the amounts,
if any, paid during such Expense Year as “Estimated Excess,” as that term is
defined in Section 4.4.2, below. If the amounts paid by Tenant during an Expense
Year as Estimated Excess exceed the Excess for such Expense Year, then such
difference shall be reimbursed by Landlord to Tenant within thirty (30) days
after the date on which Landlord receives a written request from Tenant for such
difference, provided that any such reimbursement, at Landlord’s option, may be
credited against the Rent next coming due under this Lease unless the Lease Term
has expired, in which event Landlord shall refund the appropriate amount to
Tenant. The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Building
Direct Expenses for the Expense Year in which this Lease terminates, if an
Excess is present, Tenant shall pay to Landlord such amount within thirty
(30) days after receipt of Landlord’s invoice. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.

4.4.2    Statement of Estimated Building Direct Expenses. In addition, Landlord
shall endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the “Estimated
Excess”) as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year. The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Excess under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary. Thereafter, Tenant shall
pay, with its next installment of Base Rent due, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.4.2). Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year,
including the month of such payment, and twelve (12) as its denominator. Until a
new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall pay monthly, with the monthly Base
Rent installments, an amount equal to one-twelfth (1/12) of the total Estimated
Excess set forth in the previous Estimate Statement delivered by Landlord to
Tenant.

4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1    Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall within thirty (30) days
after demand repay to Landlord the taxes so levied against Landlord or the
proportion of such taxes resulting from such increase in the assessment, as the
case may be.

 

   -17-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

4.5.2    If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, business tax or any other applicable tax on the rent or services
herein or otherwise respecting this Lease, (ii) taxes assessed upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.

4.6    Calculation and Payment of Capital Expenses. Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall pay to Landlord,
on a monthly basis. as Additional Rent and in addition to Tenant’s Share of
Building Direct Expenses, an amount equal to Tenant’s Share of all Capital
Expenses incurred by Landlord for any Expense Year following the Base Year;
provided, however, any such Capital Expenses shall be amortized (including
interest on the unamortized cost at an annual interest rate reasonably
determined by Landlord) over its useful life as Landlord shall reasonably
determine, and Tenant shall only be obligated to pay Tenant’s Share of such
amortized amount; provided further, however, if Landlord reasonably concludes on
the basis of engineering estimates that a particular capital expenditure will
effect savings in Operating Expenses, including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual amortization therefor, then and
in such event the amount of amortization for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased amortization (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal. The amount of Capital Expenses incurred
by Landlord, as well as Tenant’s Share of such Capital Expenses, shall be set
forth on each Statement and each Estimate Statement delivered by Landlord Tenant
and Tenant shall pay Tenant’s Share of such Capital Expenses at the same time
and in the same manner as Tenant shall pay Tenant’s Share of Building Direct
Expenses.

 

   -18-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ARTICLE 5

USE OF PREMISES

5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2    Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not use, or suffer or permit any person or persons to use, the Premises or any
part thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
unreasonably interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall comply with, and Tenant’s rights and
obligations under the Lease and Tenant’s use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project. Except for small quantities
customarily used in business offices, Tenant shall not cause or permit any
“Hazardous Substance,” as that term is defined below, to be kept, maintained,
used, stored, produced, generated or disposed of (into the sewage or waste
disposal system or otherwise) on or in the Premises by Tenant or Tenant’s
agents, employees, contractors, invitees, assignees or sublessees, without first
obtaining Landlord’s written consent. Tenant shall immediately notify, and shall
direct Tenant’s agents, employees contractors, invitees, assignees and
sublessees to immediately notify, Landlord of any incident in, on or about the
Premises, the Building or the Project that would require the filing of a notice
under any federal, state, local or quasi-governmental law (whether under common
law, statute or otherwise), ordinance, decree, code, ruling, award, rule,
regulation or guidance document now or hereafter enacted or promulgated, as
amended from time to time, in any way relating to or regulating any Hazardous
Substance. As used herein, “Hazardous Substance” means any substance which is
toxic, ignitable, reactive, or corrosive and which is regulated by any local
government, the State of California, or the United States government. “Hazardous
Substance” includes any and all material or substances which are defined as
“hazardous waste,” “extremely hazardous waste” or a “hazardous substance”
pursuant to state, federal or local governmental law. “Hazardous Substance” also
includes asbestos, polychlorobiphenyls (i.e., PCB’s) and petroleum.

ARTICLE 6

SERVICES AND UTILITIES

6.1    Standard Tenant Services. Landlord shall provide the services specified
below and on Exhibit F attached hereto, on all days (unless otherwise stated
below or in Exhibit F) during the Lease Term.

 

   -19-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

6.1.1    Subject to limitations imposed by all governmental rules, regulations
and guidelines applicable thereto, Landlord shall provide heating, ventilation
and air conditioning (“HVAC”) when necessary for normal comfort for normal
office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday
(collectively, the “Building Hours”), except for the date of observation of New
Year’s Day, Independence Day, Labor Day, Memorial Day, Thanksgiving Day,
Christmas Day and, at Landlord’s discretion, other locally or nationally
recognized holidays which are observed by other buildings comparable to and in
the vicinity of the Building (collectively, the “Holidays”). Tenant shall
reasonably cooperate with Landlord at all times and abide by all regulations and
requirements that Landlord may reasonably prescribe for the proper functioning
and protection of the HVAC, electrical, mechanical and plumbing systems.

6.1.2    Landlord shall at all times provide electricity to the Premises
(including adequate electrical wiring and facilities for connection to Tenant’s
lighting fixtures and incidental use equipment) for lighting and power suitable
for the Permitted Use as reasonably determined by Landlord, provided that
Tenant’s electrical usage shall be subject to applicable laws and regulations.
Tenant shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises.

6.1.3    Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

6.1.4    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have one elevator available at
all other times, including on the Holidays, except in the event of emergency,
and shall provide nonexclusive, non-attended automatic passenger escalator
service during Building Hours only.

6.1.5    Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

6.1.6    Landlord shall provide customary weekday janitorial services to the
Premises, except the date of observation of the Holidays, in and about the
Premises and customary occasional window washing services, each in a manner
consistent with other Class ”A” office buildings located in the vicinity of the
Project.

6.1.7    Subject to applicable laws and the other provisions of this Lease, and
except in the event of an emergency, Tenant shall have access to the Building,
the Premises and the Common Areas of the Building, other than Common Areas
requiring access with a Building engineer, twenty-four (24) hours per day, seven
(7) days per week, every day of the year; provided, however, that Tenant shall
only be permitted to have access to and use of the freight elevator, loading
dock, mailroom and other limited-access areas of the Building during the normal
operating hours of such portions of the Building.

Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify as a real estate investment trust
(“REIT”), any service required or permitted to be performed by Landlord pursuant
to this Lease, the charge or cost of which may be treated as impermissible
tenant service income under the laws governing a REIT, may be

 

   -20-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

performed by a taxable REIT subsidiary that is affiliated with either Landlord
or Landlord’s property manager, an independent contractor of Landlord or
Landlord’s property manager (the “Service Provider”). If Tenant is subject to a
charge under this Lease for any such service, then, at Landlord’s direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case,
(i) Landlord will credit such payment against Rent due from Tenant under this
Lease for such service, and (ii) such payment to the Service Provider will not
relieve Landlord from any obligation under the Lease concerning the provisions
of such service.

6.2    Overstandard Tenant Use. Tenant shall not, without Landlord’s prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the cost of such excess
consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Landlord may install devices to separately meter (or sub-meter)
any increased use and in such event Tenant shall pay the increased cost directly
to Landlord, within thirty (30) days after demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering (or sub-metering) devices. In addition, in the event that
there is located in the Premises a data center containing high density computing
equipment, as defined in the U.S. EPA’s Energy Star® rating system (“Energy
Star”), Landlord may require the installation in accordance with Energy Star of
separate metering or check metering equipment, in which event (i) Tenant shall
pay the costs of any such meter or check meter directly to Landlord, within
thirty (30) days after demand, including the installation and connectivity
thereof, (ii) Tenant shall directly pay to the utility provider all electric
consumption on any meter, and (iii) Tenant shall pay to Landlord, as Additional
Rent, all electric consumption on any check meter within thirty (30) days after
being billed thereof by Landlord, in addition to other electric charges payable
by Tenant under the Lease. In the event that Tenant purchases any utility
service directly from the provider, Tenant shall promptly provide to Landlord
either permission to access Tenant’s usage information from the utility service
provider or copies of the utility bills for Tenant’s usage of such services in a
format reasonably acceptable to Landlord. Tenant’s use of electricity shall
never exceed the capacity of the feeders to the Project or the risers or wiring
installation, and subject to the terms of Section 29.32, below, Tenant shall not
install or use or permit the installation or use of any computer or electronic
data processing equipment in the Premises, without the prior written consent of
Landlord; provided, however, the foregoing restriction shall not apply to normal
and customary general office use of printers and personal computers on the
desktops of Tenant’s employees and computer and related equipment in Tenant’s
server room. If Tenant desires to use heat, ventilation or air conditioning
during hours other than those for which Landlord is obligated to supply such
utilities pursuant to the terms of Section 6.1 of this Lease, Tenant shall give
Landlord such prior notice (not to exceed one (1) business day), if any, as
Landlord shall from time to time reasonably establish as appropriate, of
Tenant’s desired use in order to supply such utilities, and Landlord shall
supply such utilities to

 

   -21-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Tenant at such hourly cost to Tenant (which shall be treated as Additional Rent)
as Landlord shall from time to time establish. Landlord shall have the exclusive
right, but not the obligation, to provide any additional services to the
Premises which may be required by Tenant, including, without limitation,
locksmithing, lamp replacement, additional janitorial service, and additional
repairs and maintenance. If Tenant requests any such additional services, then
Tenant shall pay to Landlord the reasonable cost of such additional services,
including Landlord’s standard fee for its involvement with such additional
services, promptly upon being billed for same. If Tenant installs any
supplemental HVAC units for a server room and/or network equipment, the
after-hours charges referenced in Section 2 of Exhibit F attached hereto shall
not apply to any such system.

6.3    Interruption of Use.

6.3.1    No Liability. Except as specifically provided to the contrary in this
Section 6.3, Tenant agrees that Landlord shall not be liable for damages, by
abatement of Rent or otherwise, for failure to furnish or delay in furnishing
any service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, provided that nothing herein shall be construed as diminishing
the repair and maintenance obligations of Landlord hereunder. Furthermore,
Landlord shall not be liable under any circumstances for a loss of, or injury
to, property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Article 6.

6.3.2    Abatement of Rent. In the event of any failure to furnish or delay in
furnishing any service (including telephone and telecommunication services) as
specified in Section 6.3.1, above, or any diminution in the quality or quantity
thereof, which is caused by the negligence or willful misconduct of Landlord,
its employees, agents or contractors, and as a result thereof Tenant is
prevented from using, and does not use, the Premises or any portion thereof
(such set of circumstances to be known as an “Abatement Event”), then Tenant
shall give Landlord notice of such Abatement Event, and if such Abatement Event
continues for five (5) consecutive business days after Landlord’s receipt of any
such notice (the “Eligibility Period”), then the Base Rent and Tenant’s Share of
Direct Expenses shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use for the normal conduct of Tenant’s business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises. Such right to abate Base Rent
and Tenant’s Share of Direct Expenses shall be Tenant’s sole and exclusive
remedy for rent abatement at law or in equity for an Abatement Event. Except as
provided in this Section 6.3.2, nothing contained herein shall be interpreted to
mean that Tenant is excused from paying Rent due hereunder.

 

   -22-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ARTICLE 7

REPAIRS

Landlord shall at all times during the Lease Term maintain in good condition and
operating order the structural portions of the Building, including, without
limitation, the foundation, floor slabs, ceilings, roof, columns, beams, shafts,
stairs, stairwells, escalators, elevators, base building restrooms and all
Common Areas (collectively, the “Building Structure”), and the Base Building
mechanical, electrical, life safety, plumbing, sprinkler and HVAC systems
installed or furnished by Landlord (collectively, the “Building Systems”).
Except as specifically set forth in this Lease to the contrary, Tenant shall not
be required to pay for the repair of the Building Structure and/or the Building
Systems except to the extent required because of Tenant’s use of the Premises
for other than the Permitted Use set forth in Section 7 of the Summary. If any
such repairs to the Building Systems or Building Structure shall be required,
they shall be performed by Landlord and not by Tenant. Tenant shall, at Tenant’s
own expense, keep the Premises, including all improvements, fixtures and
furnishings therein, in good order, repair and condition at all times during the
Lease Term. In addition, Tenant shall, at Tenant’s own expense, but under the
supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances, except for damage caused by ordinary wear and tear
or beyond the reasonable control of Tenant; provided however, that, Landlord
shall have the exclusive right, at Landlord’s option, but not the obligation, to
make such repairs and replacements, and Tenant shall pay to Landlord the cost
thereof, including Landlord’s standard fee for its involvement with such repairs
and replacements, promptly upon being billed for same. In the event Landlord
does not elect to make such repairs and replacements, then such repairs shall be
performed by a contractor (and subcontractors, as necessary) retained by Tenant
from the list of contractors approved by Landlord. Such contractor(s) shall
follow Landlord’s reasonable and non-discriminatory construction administration
procedures and utilize the standard specifications and details for the Building,
all as promulgated by Landlord from time to time. Landlord may, but shall not be
required to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree. In performing all repair and maintenance
obligations required of Landlord under this Article 7, Landlord shall use
commercially reasonable efforts to minimize interference with the conduct of
Tenant’s business. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

 

   -23-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1    Landlord’s Consent to Alterations. Tenant may not make or suffer to be
made any improvements, alterations, additions, changes, or repairs (pursuant to
Article 7 or otherwise) to the Premises or any mechanical, plumbing or HVAC
facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant in accordance with
the terms and conditions of this Article 8, and which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building. Landlord may impose,
as a condition of its consent to any and all Alterations or repairs of the
Premises or about the Premises, such requirements as Landlord in its reasonable
discretion may deem necessary. Notwithstanding the foregoing, Tenant shall be
permitted, not more often than once per calendar year, to make Alterations
without Landlord’s prior consent, to the extent that such Alterations (i) do
not, in the aggregate, exceed a cost of $25,000.00 per Alteration, (ii) do not
affect the Building Systems or Building Structure, (iii) do not affect the
exterior appearance of the Premises or the Building, and (iv) do not require the
issuance of any permits, approvals or other documents by any governmental
agency; provided, however, that the Tenant shall first give ten (10) business
days’ prior written notice to the Landlord specifying the proposed Alterations,
the commencement and approximate completion dates thereof, and in any event any
such Alterations by the Tenant shall be made in accordance with all applicable
laws and in a good and first-class, workmanlike manner and in accordance with
this Lease. The construction of the initial improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

8.2    Manner of Construction. Prior to the commencement of construction of any
Alterations or repairs, Tenant shall submit to Landlord, for Landlord’s review
and approval in its reasonable discretion, four (4) copies signed by Tenant of
all plans, specifications and working drawings relating thereto. Tenant, at its
sole cost and expense, shall retain an architect/space planner selected by
Tenant, and reasonably approved by Landlord, to prepare such plans,
specifications and working drawings; provided that, Tenant shall also retain the
engineering consultants from a list provided by Landlord to prepare all plans
and engineering working drawings, if any, relating to the structural,
mechanical, electrical, plumbing, HVAC, life safety and sprinkler work of the
Alterations. Tenant shall be required to include in its contracts with the
architect and the engineers a provision which requires ownership of all
architectural and engineering drawings to be transferred to Tenant upon the
substantial completion of the Alteration and Tenant hereby grants to Landlord a
non-exclusive right to use such drawings, including, without limitation, a right
to make copies thereof. Tenant shall cause each architect/space planner and
engineer retained by Tenant to follow Landlord’s standard construction
administration procedures and to utilize the standard specifications and details
for the Building, all as reasonably promulgated by Landlord from time to time.
Tenant and Tenant’s architect/space planner shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the “Base
Building” plans, and Tenant and Tenant’s architect/space planner shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. In addition, at Landlord’s option, Landlord may submit
Tenant’s plans, specifications and working drawings to a third-party architect
and/or engineer, selected by Landlord, for their review, at Tenant’s sole cost
and expense. Landlord’s review of plans, specifications and

 

   -24-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

working drawings as set forth in this Section 8.2, shall be for its sole purpose
and shall not imply Landlord’s review of the same, or obligate Landlord to
review the same, for quality, design, compliance with applicable building codes
or other like matters. Accordingly, notwithstanding that any plans,
specifications or working drawings are reviewed by Landlord or its space
planner, architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to Tenant by Landlord or Landlord’s space
planner, architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the plans, specifications and working drawings
for the Alterations, and Tenant’s waiver and indemnity set forth in Section 10.1
of this Lease, below, shall specifically apply to the plans, specifications and
working drawings for the Alterations. Following Landlord’s approval in its
reasonable discretion of all plans, specifications and working drawings for the
Alterations, a contractor to construct the Alterations shall be selected by
Tenant from the list of contractors approved by Landlord. In the event Tenant
requests any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building (provided that Landlord has notified Tenant of such necessity in
writing and Tenant has consented to the same). As used in this Lease, the “Base
Building” shall include the structural portions of the Building, and the public
restrooms, elevators, exit stairwells and the systems and equipment located in
the internal core of the Building on the floor or floors on which the Premises
are located. The term “Base Building,” as used in this Lease, shall not be
deemed to have the same meaning as the term “Base, Shell and Core,” as the same
is defined in Section 1 of the Tenant Work Letter. In performing the work of any
Alterations for which Tenant is responsible, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to
unreasonably obstruct the business of Landlord or other tenants in the Project.
Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant’s obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Project is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and Tenant shall
deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations in CAD format as well as all permits,
approvals and other documents issued by any governmental agency in connection
with the Alterations. Notwithstanding anything set forth in this Article 8 to
the contrary, construction of an Alteration shall not commence until (a) the
Alteration Contract has been fully executed and delivered to Landlord, and
(b) Tenant has procured, and delivered to Landlord a copy of, all applicable
permits.

8.3    Payment for Improvements. Tenant shall (x) comply with Landlord’s
requirements for final lien releases and waivers in connection with Tenant’s
payment for work to contractors, and (y) sign Landlord’s reasonable contractor’s
rules and regulations. Tenant shall pay to Landlord upon receipt of written
demand from Landlord, an amount equal to the sum of (i) Landlord’s supervision
fee for its involvement with the Alterations, which supervision fee shall be
equal to five percent (5%) of the hard costs associated with the Alterations,
and (ii) all

 

   -25-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

reasonable out of pockets incurred by Landlord related to the construction of
the Alterations. Such supervision fee shall not apply to the Tenant
Improvements, which shall be subject to any fees set forth in the Tenant Work
Letter.

8.4    Construction Insurance. In the event that any Alterations are made
pursuant to this Article 8, prior to the commencement of such Alterations,
Tenant shall provide Landlord with certificates of insurance evidencing
compliance with the requirements of Section 10.14 of this Lease, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof. In
addition, Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee.

8.5    Landlord’s Property. All Alterations, improvements, and/or fixtures which
may be installed in or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord; provided,
however, Landlord may, by written notice to Tenant prior to the end of the Lease
Term, or given following any earlier termination of this Lease, require Tenant,
at Tenant’s expense, to remove any Alterations or improvements and to repair any
damage to the Premises and Building caused by such removal and return the
affected portion of the Premises to their condition existing prior to the
installation of such Alterations or improvements; provided; however, that
notwithstanding the foregoing, upon request by Tenant at the time of Tenant’s
request for Landlord’s consent to any Alteration or improvement, Landlord shall
notify Tenant whether the applicable Alteration or improvement will be required
to be removed pursuant to the terms of this Section 8.5. Notwithstanding the
foregoing, Tenant shall not be required to remove any Tenant Improvements or
Alterations which are normal and customary business office improvements;
provided, however, in any event Landlord may require Tenant to remove all
(i) rolling files and structural supports, (ii) built-in or high-density file
systems, (iii) any supplemental HVAC system installed by Tenant, (iv) any
structural improvements, and (v) any security or information technology systems
installed by or on behalf of Tenant in the Premises. If Tenant fails to complete
such removal and/or to repair any damage caused by the removal of any
Alterations or improvements in the Premises and return the affected portion of
the Premises to their condition existing prior to the installation of such
Alterations or improvements prior to the expiration or earlier termination of
this Lease, then Rent shall continue to accrue under this Lease in accordance
with Article 16, below, after the end of the Lease Term until such work shall be
completed, and Landlord shall have the right, but not the obligation, to perform
such work and to charge the cost thereof to Tenant. Tenant hereby protects,
defends, indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien, including but not limited to, court costs
and reasonable attorneys’ fees, in any manner relating to the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

 

   -26-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any work on the Premises
which may give rise to a lien on the Premises or Building (or such additional
time as may be necessary under applicable laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility.
Tenant shall remove any such lien or encumbrance by bond or otherwise within ten
(10) days after notice by Landlord, and if Tenant shall fail to do so, Landlord
may pay the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Building or Premises to any liens or encumbrances
whether claimed by operation of law or express or implied contract. Any claim to
a lien or encumbrance upon the Building or Premises arising in connection with
any such work or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Project, Building and Premises.

ARTICLE 10

TENANT’S INDEMNITY AND INSURANCE

10.1    Tenant’s Indemnity.

10.1.1    Indemnity. To the maximum extent permitted by law, Tenant waives any
right to contribution against the “Landlord Parties,” as that term is defined in
Section 10.13, below, and agrees to indemnify and save harmless the Landlord
Parties from and against all claims of whatever nature in the case of (i), (ii)
and (iii) below arising from or claimed to have arisen from (i) the use or
occupancy or manner of use or occupancy of the Premises by or acts within the
Premises of the “Tenant Parties,” as that term is defined in Section 10.13,
below; (ii) any accident, injury or damage whatsoever caused to any person, or
to the property of any person, occurring in or about the Premises from the
earlier of (A) the date on which any Tenant Party first enters the Premises to
perform work or (B) the Lease Commencement Date, and thereafter throughout and
until the end of the Lease Term and after the end of the Lease Term for as long
as any of Tenant’s Property, as defined in Section 10.4, remains on the
Premises, or Tenant or anyone acting by, through or under Tenant may use, be in
occupancy of any part of, or have access to the Premises or any portion thereof;
(iii) any accident, injury or damage whatsoever occurring outside the Premises
but within the Project, where such accident, injury or damage results, or is
claimed to have resulted, from any negligence or willful misconduct on the part
of any of the Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant
shall pay

 

   -27-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

such indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that a Landlord Party may have under this Lease or the
common law. Notwithstanding anything contained herein to the contrary, Tenant
shall not be obligated to indemnify a Landlord Party for any claims to the
extent that such Landlord Party’s damages in fact result from such Landlord
Party’s gross negligence or willful misconduct.

10.1.2    Breach. In the event that Tenant breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity,
Tenant shall pay to the Landlord Parties all liabilities, loss, cost, or expense
(including attorney’s fees) incurred as a result of said breach, and the
reasonable value of time expended by the Landlord Parties as a result of said
breach.

10.1.3    No limitation. The indemnification obligations under this Section
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under workers’ compensation acts, disability
benefit acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

10.1.4    Subtenants and other occupants. Tenant shall require its subtenants
and other occupants of the Premises to provide similar indemnities to the
Landlord Parties in a form acceptable to Landlord.

10.1.5    Survival. The terms of this section shall survive any termination or
expiration of this Lease.

10.1.6    Costs. The foregoing indemnity and hold harmless agreement shall
include indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.

10.2    Tenant’s Risk. Tenant agrees to use and occupy the Premises, and to use
such other portions of the Building and the Project as Tenant is given the right
to use by this Lease at Tenant’s own risk. The Landlord Parties shall not be
liable to the Tenant Parties for any damage, injury, loss, compensation, or
claim (including, but not limited to, claims for the interruption of or loss to
a Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Building or the Project, any fire, robbery, theft, mysterious
disappearance, or any other crime or casualty, the actions of any other tenants
of the Building or of any other person or persons, or any leakage

 

   -28-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

in any part or portion of the Premises or the Building or the Project, or from
water, rain or snow that may leak into, or flow from any part of the Premises or
the Building or the Project, or from drains, pipes or plumbing fixtures in the
Building or the Project. Any goods, property or personal effects stored or
placed in or about the Premises shall be at the sole risk of the Tenant Party,
and neither the Landlord Parties nor their insurers shall in any manner be held
responsible therefor. The Landlord Parties shall not be responsible or liable to
a Tenant Party, or to those claiming by, through or under a Tenant Party, for
any loss or damage that may be occasioned by or through the acts or omissions of
persons occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise.
Notwithstanding the foregoing, the Landlord Parties shall not be released from
liability for any injury, loss, damages or liability to the extent arising from
any gross negligence or willful misconduct of the Landlord Parties; provided,
however, in no event shall the Landlord Parties have any liability to a Tenant
Party based on any loss with respect to or interruption in the operation of
Tenant’s business. The provisions of this section shall be applicable until the
expiration or earlier termination of the Lease Term, and during such further
period as any of Tenant’s Property remains on the Premises, or Tenant or any one
acting by, through or under Tenant may use, be in occupancy of any part of, or
have access to the Premises or of the Building.

10.3    Tenant’s Commercial General Liability Insurance. Tenant agrees to
maintain in full force on or before the earlier of (i) the date on which any
Tenant Party first enters the Premises for any reason or (ii) the Lease
Commencement Date throughout the Lease Term of this Lease, and thereafter, so
long as any of Tenant’s Property remains on the Premises or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of any part of, or
have access to the Premises, a policy of commercial general liability insurance,
on an occurrence basis, issued on a form at least as broad as Insurance Services
Office (“ISO”) Commercial General Liability Coverage “occurrence” form CG 00 01
10 01 or another ISO Commercial General Liability “occurrence” form providing
equivalent coverage. Such insurance shall include contractual liability
coverage, specifically covering but not limited to the indemnification
obligations undertaken by Tenant in this Lease. The minimum limits of liability
of such insurance shall be $5,000,000.00 per occurrence, which may be satisfied
through a combination or primary and excess/umbrella insurance. In addition, in
the event Tenant hosts a function in the Premises, Tenant agrees to obtain, and
cause any persons or parties providing services for such function to obtain, the
appropriate insurance coverages as reasonably determined by Landlord (including
liquor liability coverage, if applicable) and provide Landlord with evidence of
the same.

10.4    Tenant’s Property Insurance. Tenant shall maintain at all times during
the Lease Term, and during such earlier or later time as Tenant may be
performing work in or to the Premises or have property, fixtures, furniture,
equipment, machinery, goods, supplies, wares or merchandise on the Premises, and
continuing thereafter so long as any of Tenant’s Property remains on the
Premises, or Tenant or anyone acting by, through or under Tenant may use, be in
occupancy of or have access to, any part of the Premises, business interruption
insurance and (insurance against loss or damage covered by the so-called “all
risk” type insurance coverage with respect to (i) Tenant’s property, fixtures,
furniture, equipment, machinery, goods, supplies, wares and merchandise, and
other property of Tenant located at the Premises, (ii) the “Tenant

 

   -29-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Improvements,” as that term is defined in the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Delivery Date (except as
modified by the Tenant Improvements and excluding the Base Building) (the
“Original Improvements”), and all additions, alterations, and improvements and
other modifications made by or on behalf of the Tenant in the Premises,
(iii) any property of third parties, including but not limited to leased or
rented property, in the Premises in Tenant’s care, custody, use or control,
provided that such insurance in the case of (iii) may be maintained by such
third parties, and (iv) other property of Tenant located at the Premises,
(collectively “Tenant’s Property”). The business interruption insurance required
by this section shall be in minimum amounts typically carried by prudent tenants
engaged in similar operations, but in no event shall be in an amount less than
the Base Rent then in effect during any Lease Year, plus any Additional Rent due
and payable for the immediately preceding Lease Year. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. Landlord and such
additional persons or entities as Landlord may reasonably request shall be named
as loss payees, as their interests may appear, on the policy or policies
required by clause (ii) of this Section. In the event of loss or damage covered
by the “all risk” insurance required by this section, the responsibilities for
repairing or restoring the loss or damage shall be determined in accordance with
Article 11 of this Lease, below. To the extent that Landlord is obligated to pay
for the repair or restoration of the loss or damage covered by the policy,
Landlord shall be paid the proceeds of the “all risk” insurance covering the
loss or damage. To the extent Tenant is obligated to pay for the repair or
restoration of the loss or damage, covered by the policy, Tenant shall be paid
the proceeds of the “all risk” insurance covering the loss or damage. If both
Landlord and Tenant are obligated to pay for the repair or restoration of the
loss or damage covered by the policy, the insurance proceeds shall be paid to
each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Section 11.2 of this Lease,
below), the insurance proceeds shall be paid to Landlord and Tenant in the pro
rata proportion of their relative contributions to the cost of the leasehold
improvements covered by the policy.

10.5    Tenant’s Other Insurance. Throughout the Lease Term, Tenant shall obtain
and maintain (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Project) issued on a form at
least as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance or
participation in a monopolistic state workers’ compensation fund; and
(3) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

 

   -30-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

10.6    Requirements For Insurance. All insurance required to be maintained by
Tenant pursuant to this Lease shall be maintained with responsible companies
that are admitted to do business, and are in good standing, in the jurisdiction
in which the Premises are located and that have a rating of at least “A” and are
within a financial size category of not less than “Class VIII” in the most
current Best’s Key Rating Guide or such similar rating as may be reasonably
selected by Landlord. All such insurance shall: (1) be reasonably acceptable in
form and content to Landlord; (2) be primary and noncontributory; and (3) if
available under prevailing insurance policy cancellation provisions, contain an
endorsement prohibiting cancellation, failure to renew, reduction of amount of
insurance, or change in coverage without the insurer first giving Landlord
thirty (30) days’ prior written notice (by certified or registered mail, return
receipt requested, or by fax or email) of such proposed action, provided that if
such endorsement is not reasonably available, Tenant shall immediately notify
Landlord upon cancellation, failure to renew, reduction of amount of insurance,
or change in coverage with respect to any such insurance. No such policy shall
contain any self-insured retention greater than $25,000.00. Any deductibles and
such self-insured retentions shall be deemed to be “insurance” for purposes of
the waiver in Section 10.13 of this Lease, below. Landlord reserves the right
from time to time to require Tenant to obtain higher minimum amounts of
insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on ten (10) days’ prior written notice to Tenant, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
ten (10) business days after delivery to Tenant of bills therefor.

10.7    Additional Insureds. The commercial general liability and auto insurance
carried by Tenant pursuant to this Lease, and any additional liability insurance
carried by Tenant pursuant to Section 10.3 of this Lease, above, shall name
Landlord, Landlord’s managing agent, and such other persons as Landlord may
reasonably request from time to time as additional insureds (collectively
“Additional Insureds”) with respect to liability arising out of or related to
this Lease or the operations of Tenant. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.

10.8    Certificates Of Insurance. On or before the earlier of (i) the date on
which any Tenant Party first enters the Premises for any reason or (ii) the
Lease Commencement Date, Tenant shall furnish Landlord with certificates
evidencing the insurance coverage required by this Lease, and renewal
certificates shall be furnished to Landlord at least annually thereafter, and at
least thirty (30) days prior to the expiration date of each policy for which a
certificate was furnished. (Acceptable forms of such certificates for liability
and property insurance, respectively, are attached hereto as Exhibit G.) In
jurisdictions requiring mandatory participation in a monopolistic state workers’
compensation fund, the insurance certificate requirements for the coverage
required for workers’ compensation will be satisfied by a letter from the
appropriate state agency confirming participation in accordance with statutory
requirements. Such current participation letters required by this Section shall
be provided every six (6) months for the duration of this Lease. Failure by the
Tenant to provide the certificates or

 

   -31-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

letters required by this Section shall not be deemed to be a waiver of the
requirements in this Section. Upon request by Landlord, a true and complete copy
of any insurance policy required by this Lease shall be delivered to Landlord
within ten (10) days following Landlord’s request.

10.9    Subtenants And Other Occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide written documentation evidencing the
obligation of such subtenant or other occupant to indemnify the Landlord Parties
to the same extent that Tenant is required to indemnify the Landlord Parties
pursuant to Section 10.1 of this Lease, above, and to maintain insurance that
meets the requirements of this Article, and otherwise to comply with the
requirements of this Article, provided that the terms of this Section 10.9 shall
not relieve Tenant of any of its obligations to comply with the requirements of
this Article. Tenant shall require all such subtenants and occupants to supply
certificates of insurance evidencing that the insurance requirements of this
Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant or other occupant or
any of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.

10.10    No Violation Of Building Policies. Tenant shall not commit or permit
any violation of the policies of fire, boiler, sprinkler, water damage or other
insurance covering the Project and/or the fixtures, equipment and property
therein carried by Landlord, or do or permit anything to be done, or keep or
permit anything to be kept, in the Premises, which in case of any of the
foregoing (i) would result in termination of any such policies, (ii) would
adversely affect Landlord’s right of recovery under any of such policies, or
(iii) would result in reputable and independent insurance companies refusing to
insure the Project or the property of Landlord in amounts reasonably
satisfactory to Landlord.

10.11    Tenant To Pay Premium Increases. If, because of anything done, caused
or permitted to be done, or omitted by Tenant (or its subtenant or other
occupants of the Premises), the rates for liability, fire, boiler, sprinkler,
water damage or other insurance on the Project or on the property and equipment
of Landlord or any other tenant or subtenant in the Building shall be higher
than they otherwise would be, Tenant shall reimburse Landlord and/or the other
tenants and subtenants in the Building for the additional insurance premiums
thereafter paid by Landlord or by any of the other tenants and subtenants in the
Building which shall have been charged because of the aforesaid reasons, such
reimbursement to be made from time to time within thirty (30) days after
Landlord’s demand.

10.12    Landlord’s Insurance.

10.12.1    Required insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles and self-insured retentions as
Landlord may determine, in an amount equal to at least the full replacement
value of the Building and the Common Areas. The cost of such insurance shall be
treated as a part of Operating Expenses. Such insurance shall be maintained with
an insurance company selected by Landlord. Payment for losses thereunder shall
be made solely to Landlord.

 

   -32-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

10.12.2    Optional insurance. Landlord may maintain such additional insurance
with respect to the Building and the Project, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by a
“Mortgagee,” as that term is defined in Section 18.2 of this Lease, below.
Subject to Section 4.2.7, the cost of all such additional insurance shall also
be part of the Operating Expenses.

10.12.3    Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event,
subject to Section 4.2.7, Operating Expenses shall include the portion of the
reasonable cost of blanket insurance or self-insurance that is allocated to the
Building.

10.12.4    No obligation. Landlord shall not be obligated to insure, and shall
not assume any liability of risk of loss for, Tenant’s Property, including any
such property or work of tenant’s subtenants or occupants. Landlord will also
have no obligation to carry insurance against, nor be responsible for, any loss
suffered by Tenant, subtenants or other occupants due to interruption of
Tenant’s or any subtenant’s or occupant’s business.

10.13    Waiver Of Subrogation. To the extent permitted by law, and
notwithstanding any term or provision of this Lease to the contrary, the parties
hereto waive and release any and all rights of recovery against the other, and
agree not to seek to recover from the other or to make any claim against the
other, and in the case of Landlord, against all Tenant Parties, and in the case
of Tenant, against all Landlord Parties, for any loss or damage to property or
injury to persons incurred by the waiving/releasing party to the extent such
loss or damage is insured under any property or workers’ compensation insurance
policy required by this Lease or which would have been so insured had the party
carried the property or workers’ compensation insurance it was required to carry
hereunder. Tenant shall obtain from its subtenants and other occupants of the
Premises a similar waiver and release of claims against any or all of Tenant
Parties or Landlord Parties, and Landlord shall provide a similar waiver and
release of claims against each such subtenant of the Premises or any portion
thereof. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
Mortgagee, each ground lessor, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents or
representatives. For the purposes of this Lease, the term “Tenant Party” or
“Tenant Parties” shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted

 

   -33-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

occupant of the Premises, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, or
representatives.

10.14    Tenant’s Work. During such times as Tenant is performing work or having
work or services performed in or to the Premises, Tenant shall require its
contractors, and their subcontractors of all tiers, to obtain and maintain
commercial general liability, automobile, workers compensation, employer’s
liability, builder’s risk, and equipment/property insurance in such amounts and
on such terms as are customarily required of such contractors and subcontractors
on similar projects. The amounts and terms of all such insurance are subject to
Landlord’s written approval, which approval shall not be unreasonably withheld.
The commercial general liability and auto insurance carried by Tenant’s
contractors and their subcontractors of all tiers pursuant to this section shall
name the Additional Insureds as additional insureds with respect to liability
arising out of or related to their work or services. Such insurance shall
provide primary coverage without contribution from any other insurance carried
by or for the benefit of Landlord, Landlord’s managing agent, or other
Additional Insureds. Such insurance shall also waive any right of subrogation
against each Additional Insured. Tenant shall obtain and submit to Landlord,
prior to the earlier of (i) the entry onto the Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this section.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas necessary to Tenant’s use of or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas. Such restoration shall be to substantially the same condition of the Base
Building and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, provided that access to the Premises and any
common restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, upon notice (the “Landlord Repair
Notice”) to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant’s insurance required under item (ii) of Section 10.4 of this Lease, and
Landlord shall repair any injury or damage to the Tenant Improvements and the
Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repair of the damage. In the event that Landlord does
not deliver the Landlord Repair Notice within sixty (60) days following

 

   -34-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

the date the casualty becomes known to Landlord, Tenant shall, at its sole cost
and expense, repair any injury or damage to the Tenant Improvements and the
Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition. Whether or
not Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord’s review and
approval, all plans, specifications and working drawings relating thereto. In
the event Landlord delivers the Landlord Repair Notice, Landlord shall select
the contractors to perform the improvement work. In the event Tenant performs
the work, Tenant shall select the contractors to perform the improvement work,
subject to Landlord’s reasonable approval. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided,
however, if such fire or other casualty shall have damaged the Premises or a
portion thereof or Common Areas necessary to Tenant’s occupancy, then Landlord
shall allow Tenant a proportionate abatement of Rent during the time and to the
extent and in the proportion that the Premises or such portion thereof are unfit
for occupancy for the purposes permitted under this Lease, and are not occupied
by Tenant as a result thereof.

11.2    Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) at least $1,000,000.00 of
the damage is not fully covered by Landlord’s insurance policies or that portion
of the proceeds from Landlord’s insurance policies allocable to the Building or
the Project, as the case may be, and would not have been so covered by the
insurance that Landlord is required to maintain under this Lease; (iv) Landlord
decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally; (v) the damage occurs
during the last twelve (12) months of the Lease Term and Landlord terminates the
leases of all similarly sized tenants in the Building; or (vi) any owner of any
other portion of the Project, other than Landlord, does not intend to repair the
damage to such portion of the Project; provided, however, that if such fire or
other casualty shall have damaged the Premises or a portion thereof or Common
Areas necessary to Tenant’s occupancy and as a result of such damage the
Premises are unfit for occupancy, and provided that Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and either (a) the repairs cannot, in the reasonable opinion of Landlord’s
contractor, be completed within the lesser of two hundred seventy (270) days
after being commenced and one (1) year after the date of damage, or (b) the
damage occurs during the last twelve months of the Lease Term and will
reasonably require in excess of ninety (90) days to repair, Tenant may elect, no
earlier than thirty (30) days after the date of the damage and not later than
ninety (90) days

 

   -35-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

after the date of such damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant.

11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment. No payment of Rent by Tenant after a breach by Landlord shall be
deemed a waiver of any breach by Landlord.

ARTICLE 13

CONDEMNATION

If the whole or any material, as determined by Landlord in its reasonable
discretion, part of the Premises, Building or Project shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority

 

   -36-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

in such manner as to require the use, reconstruction or remodeling of any
material part of the Premises, Building or Project, or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation, Landlord shall have the option to terminate this Lease effective
as of the date possession is required to be surrendered to the authority. If
more than twenty-five percent (25%) of the rentable square feet of the Premises
is taken, or if all reasonable access to the Premises is substantially impaired,
in each case for a period in excess of one hundred eighty (180) days, Tenant
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant. All Rent shall
be apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure. Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred eighty (180) days or less, then this Lease
shall not terminate but the Base Rent and the Additional Rent shall be abated
for the period of such taking in proportion to the ratio that the amount of
rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
individually as a “Transfer,” and, collectively, as “Transfers” and any person
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”). If Tenant desires Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the “Transfer
Notice”) shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty
(180) days after the date of delivery of the Transfer Notice, (ii) a description
of the portion of the Premises to be transferred (the “Subject Space”),
(iii) all of the terms of the proposed Transfer and the consideration therefor,
including calculation of the “Transfer Premium”, as that term is defined in
Section 14.3 below, in connection with such Transfer, the name and address of
the proposed Transferee, and a copy of

 

   -37-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

all existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof and any other information reasonably required
by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space, and (v) an
executed estoppel certificate from Tenant in the form attached hereto as
Exhibit E. Any Transfer made without Landlord’s prior written consent shall, at
Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys’, accountants’, architects’, engineers’ and consultants’
fees) incurred by Landlord, not to exceed $2,500 for a Transfer in the ordinary
course of business, within thirty (30) days after written request by Landlord.

14.2    Landlord’s Consent. Landlord shall not unreasonably withhold its consent
to any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Within thirty (30) days after receipt of any
Transfer Notice, Landlord shall notify Tenant of Landlord’s decision to either
grant or withhold its consent to any such proposed Transfer. Without limitation
as to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;

14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease;

14.2.6    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating or has negotiated within the six
(6) month period immediately preceding the date of the Transfer Notice with
Landlord to lease space in the Project;

14.2.7    In Landlord’s reasonable judgment, the use of the Premises by the
proposed Transferee would not be comparable to the types of office use by other
tenants in the

 

   -38-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Project, would entail any alterations which would lessen the value of the tenant
improvements in the Premises, would result in more than a reasonable density of
occupants per square foot of the Premises, would increase the burden on
elevators or other Building systems or equipment over the burden thereon prior
to the proposed Transfer, or would require increased services by Landlord;

14.2.8    Intentionally omitted;

14.2.9    The proposed Transfer would result in the existence of, in the
aggregate, more than two (2) subtenants occupying the Premises at any given time
during the Lease Term; or

14.2.10    Any part of the rent payable under the proposed Transfer shall be
based in whole or in part on the income or profits derived from the Subject
Space or if any proposed Transfer shall potentially have any adverse effect on
the real estate investment trust qualification requirements applicable to
Landlord and its affiliates.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant’s original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring) or a
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives the provisions of Section 1995.310 of the California Civil Code, or any
successor statute, and all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee. Tenant shall indemnify, defend and hold harmless Landlord from any
and all liability, losses, claims, damages, costs, expenses, causes of action
and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent;
provided, however, Tenant shall not be obligated to indemnify Landlord for any
such claims to the extent that such damages in fact result from Landlord’s
wrongful withholding or conditioning of Landlord’s consent.

 

   -39-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord one hundred percent (100%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted
only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer and (iv) legal fees reasonably incurred in
connection with the Transfer (collectively, “Tenant’s Subleasing Costs”).
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. Landlord shall make a reasonable determination of the amount of
Landlord’s applicable share of the Transfer Premium on a monthly basis as rent
or other consideration is paid by Transferee to Tenant under the Transfer. For
purposes of calculating the Transfer Premium on a monthly basis, Tenant’s
Subleasing Costs shall be deemed to be expended by Tenant in equal monthly
amounts over the entire term of the Transfer.

14.4    Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises (or in the event of any other
Transfer or Transfers entered into by Tenant as a subterfuge in order to avoid
the terms of this Section 14.4), Tenant shall give Landlord notice (the
“Intention to Transfer Notice”) of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined); provided, however, that Landlord hereby acknowledges and agrees
that Tenant shall have no obligation to deliver an Intention to Transfer Notice
hereunder, and Landlord shall have no right to recapture space with respect to
an assignment or sublease pursuant to the terms of Section 14.8, below. The
Intention to Transfer Notice shall specify the portion of and amount of rentable
square feet of the Premises which Tenant intends to Transfer (the “Contemplated
Transfer Space”), the contemplated date of commencement of the Contemplated
Transfer (the “Contemplated Effective Date”), and the contemplated length of the
term of such contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 14.4 in order
to allow Landlord to elect to recapture the Contemplated Transfer Space for the
term set forth in the Intention to Transfer Notice. Thereafter, Landlord shall
have the option, by giving written notice to Tenant within thirty (30) days
after receipt of any Intention to Transfer Notice, to recapture the Contemplated
Transfer Space. Such recapture shall cancel and terminate (or suspend if not for
the remainder of the Lease Term) this Lease with respect to such Contemplated
Transfer Space as of the Contemplated Effective Date. In the event of a
recapture by Landlord, if this Lease shall be canceled with respect to less than
the entire Premises, then Landlord shall be solely responsible, at Landlord’s
sole cost, for demising the Contemplated Transfer Space from the remainder of
the Premises, the Rent reserved herein

 

   -40-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. In connection with the construction of the demising
wall, Landlord shall use commercially reasonable efforts to minimize any
material interference with Tenant’s access to and use of the Premises. If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the “Nine Month
Period”) commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14. If such a Transfer is not so consummated
within the Nine Month Period (or if a Transfer is so consummated, then upon the
expiration of the term of any Transfer of such Contemplated Transfer Space
consummated within such Nine Month Period), Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect any
contemplated Transfer, as provided above in this Section 14.4.

14.5    Effect of Transfer. If Landlord consents to a Transfer, then (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified; (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee; (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer, including, without limitation, at
Landlord’s option, a “Transfer Agreement,” as that term is defined in this
Section 14.5, below; (iv) Tenant shall furnish upon Landlord’s request a
complete statement, certified by an independent certified public accountant, or
Tenant’s chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer; and
(v) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space, and, in the event of a
Transfer of Tenant’s entire interest in this Lease, the liability of Tenant and
such Transferee shall be joint and several. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord’s costs of such audit. Notwithstanding anything to the contrary
contained in this Article 14, Landlord, at its option in its sole and absolute
discretion, may require, as a condition to the validity of any Transfer, that
both Tenant and such Transferee enter into a separate written agreement directly
with Landlord (a “Transfer Agreement”), which Transfer Agreement, among other
things, shall create privity of contract between Landlord and such Transferee
with respect to the provisions of this Article 14, and shall contain such terms
and provisions as Landlord may reasonably require, including, without
limitation, the following: (A) such Transferee’s agreement to be bound by all
the obligations of Tenant under this Lease that accrue after the effective date
of such Transfer, provided that, in the event of a Transfer of less than the
entire Premises, the obligations to which such Transferee shall agree to be so
bound shall apply

 

   -41-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

only with respect to the Subject Space during the term of such Transfer;
(B) such Transferee’s acknowledgment of, and agreement that such Transfer shall
be subordinate and subject to, Landlord’s rights under Section 19.3 of this
Lease; and (C) Tenant’s and such Transferee’s recognition of and agreement to be
bound by all the terms and provisions of this Article 14, including, but not
limited to, any such terms and provisions which Landlord, at its option,
requires to be expressly set forth in such Transfer Agreement.

14.6    Occurrence of Default. Any Transfer hereunder, whether or not such
Transferee shall have executed a Transfer Agreement, shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have all of the rights set
forth in Section 19.3 of this Lease with respect to such Transfer. In addition,
if Tenant shall be in default under this Lease (beyond any applicable notice or
cure period), then Landlord is hereby irrevocably authorized to direct any
Transferee to make all payments under or in connection with a Transfer directly
to Landlord (which payments Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured. Such Transferee shall rely on any
representation by Landlord that Tenant is in default hereunder, without any need
for confirmation thereof by Tenant. Upon any assignment, the assignee shall
assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease. No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing. In no
event shall Landlord’s enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person. If Tenant’s obligations hereunder have
been guaranteed, Landlord’s consent to any Transfer shall not be effective
unless the guarantor also consents to such Transfer.

14.7    Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include (i) if Tenant is a partnership or a limited liability
company, the withdrawal or change, voluntary, involuntary or by operation of
law, of more than fifty percent (50%) of the partners, officers or members, as
applicable, or transfer of more than fifty percent (50%) of partnership,
ownership or membership interests (as applicable), within a twelve (12)-month
period, or the dissolution of the partnership or limited liability company
without immediate reconstitution thereof, and (ii) if Tenant is a closely held
corporation (i.e., whose stock is not publicly held and not traded through an
exchange or over the counter), (A) the dissolution, merger, consolidation or
other reorganization of Tenant or (B) the sale or other transfer of an aggregate
of more than fifty percent (50%) of the voting shares of Tenant (other than to
immediate family members by reason of gift or death), within a twelve (12) month
period.

14.8    Non-Transfers. Notwithstanding anything to the contrary contained in
this Lease, (A) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (B) a sale or issuance of corporate shares
of capital stock in Tenant in connection with a public offering of Tenant’s
stock on a nationally-recognized stock exchange, (C) an assignment of the Lease
to an entity which acquires all or substantially all of the stock or assets of
Tenant, or (D) an assignment of the Lease to an entity which is the resulting
entity of a merger or consolidation of Tenant during the Lease Term, shall not
be deemed a Transfer under Article 14 of this Lease

 

   -42-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

(any such assignee or sublessee described in items (A) through (D) of this
Section 14.8 hereinafter referred to as a “Permitted Non-Transferee”), provided
that (i) Tenant notifies Landlord at least thirty (30) days prior to the
effective date of any such assignment or sublease and promptly supplies Landlord
with any documents or information reasonably requested by Landlord regarding
such transfer or transferee as set forth above, (ii) Tenant is not in default,
beyond any applicable notice and cure period, and such assignment or sublease is
not a subterfuge by Tenant to avoid its obligations under this Lease, (iii) any
Non-Transferee Assignee shall have a tangible net worth (not including goodwill
as an asset) computed in accordance with generally accepted accounting
principles (“Net Worth”) at least equal to the greater of (1) the Net Worth of
Original Tenant on the date of this Lease, and (2) the Net Worth of Tenant on
the day immediately preceding the effective date of such assignment or sublease
(only if it is a sublease of more than fifty percent (50%) of the Premises), and
(iv) no assignment relating to this Lease, whether with or without Landlord’s
consent, shall relieve Tenant from any liability under this Lease, and, in the
event of an assignment of Tenant’s entire interest in this Lease, the liability
of Tenant and such transferee shall be joint and several. An assignee of
Tenant’s entire interest in this Lease who qualifies as a Permitted
Non-Transferee may also be referred to herein as a “Non-Transferee Assignee.”
“Control,” as used in this Section 14.8, shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted and damage by casualty or condemnation to be governed by Article 11 and
Article 13, respectively. Upon such expiration or termination, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and

 

   -43-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

rubbish, such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Rent shall be
payable at a monthly rate equal to (i) one hundred fifty percent (150%) of the
Rent applicable during the last rental period of the Lease Term under this Lease
during the first month of such holdover and (ii) two hundred percent (200%) of
the Rent applicable during the last rental period of the Lease Term under this
Lease thereafter. Such month-to-month tenancy shall be subject to every other
applicable term, covenant and agreement contained herein. Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may reasonably be required by
any prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year, provided Landlord executes a commercially reasonable
confidentiality or nondisclosure agreement

 

   -44-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

relating to such financial statements. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. Failure of Tenant to timely execute, acknowledge and deliver such
estoppel certificate or other instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception. Notwithstanding
the foregoing, for so long as the capital stock of Tenant is traded publicly on
a nationally-recognized stock exchange, the requirement for Tenant to provide
financial statements pursuant to the provisions of this Article 17 is
inapplicable.

ARTICLE 18

MORTGAGE OR GROUND LEASE

18.1    Subordination. This Lease shall be subject and subordinate to all
present and future ground or underlying leases of the Building or Project and to
the lien of any mortgage, trust deed or other encumbrances now or hereafter in
force against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto (collectively, the
“Superior Holders”); provided, however, that in consideration of and a condition
precedent to Tenant’s agreement to subordinate this Lease, shall be the receipt
by Tenant of a subordination non-disturbance and attornment agreement in the
commercially reasonable form provided by such Superior Holders, which requires
such Superior Holder to accept this lease, and not to disturb tenant’s
possession, so long as an event of default has not occurred and be continuing (a
“SNDAA”) executed by Landlord and the appropriate Superior Holder. Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever (except
as expressly provided in this Lease), to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) business days of request by Landlord,
execute such further commercially reasonable instruments as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.

18.2    Notice to Lienholder or Ground Lessor. Notwithstanding anything to the
contrary contained in Article 28, below, or elsewhere in this Lease, upon
receipt by Tenant of notice from any holder of a mortgage, trust deed or other
encumbrance in force against the Building or the Project or any part thereof
which includes the Premises or any lessor under a

 

   -45-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ground lease or underlying lease of the Building or the Project, or from
Landlord, which notice sets forth the address of such lienholder or ground
lessor, no notice of default from Tenant to Landlord shall be effective unless
and until a copy of the same is given to such lienholder or ground lessor at the
appropriate address therefor (as specified in the above-described notice or at
such other places as may be designated from time to time in a notice to Tenant
in accordance with Article 28, below), and the curing of any of Landlord’s
defaults by such lienholder or ground lessor within a reasonable period of time
after such notice from Tenant (including a reasonable period of time to obtain
possession or control of the Building or the Project, as the case may be, if
such lienholder or ground lessor elects to do so) shall be treated as
performance by Landlord. For the purposes of this Article 18, the term
“mortgage” shall include a mortgage on a leasehold interest of Landlord (but not
a mortgage on Tenant’s leasehold interest hereunder).

18.3    Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
mortgage, trust deed or other encumbrance in force against the Building or the
Project or any part thereof which includes the Premises or to any lessor under a
ground lease or underlying lease of the Building or the Project, Tenant agrees
as follows:

18.3.1    The execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect.

18.3.2    Notwithstanding delivery to Tenant of the notice required by
Section 18.3.1, above, such lienholder or ground lessor, respectively, shall be
treated as having assumed Landlord’s obligations under this Lease only upon such
lienholder’s foreclosure of any such mortgage, trust deed or other encumbrance,
or acceptance of a deed in lieu thereof, and taking of possession of the
Building or the Project or applicable portion thereof, or such ground lessor’s
termination of any such ground lease or underlying leases and assumption of
Landlord’s position hereunder, as the case may be. In no event shall such
lienholder, ground lessor or any other successor to Landlord’s interest in this
Lease, as the case may be, be liable for any security deposit paid by Tenant to
Landlord, unless and until such lienholder, ground lessor or other such
successor, respectively, actually has been credited with or has received for its
own account as landlord the amount of such security deposit or any portion
thereof (in which event the liability of such lienholder, ground lessor or other
such successor, as the case may be, shall be limited to the amount actually
credited or received).

18.3.3    In no event shall the acquisition of title to the Building and the
land upon which the Building is located or the Project or any part thereof which
includes the Premises by a purchaser which, simultaneously therewith, leases
back to the seller thereof the entire Building or the land upon which the
Building is located or the Project or the entirety of that part thereof acquired
by such purchaser, as the case may be, be treated as an assumption, by operation
of law or otherwise, of Landlord’s obligations under this Lease, but Tenant
shall look solely to such seller-lessee, or to the successors to or assigns of
such seller-lessee’s estate, for performance of Landlord’s obligations under
this Lease. In any such event, this Lease shall be subject and

 

   -46-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

subordinate to the lease to such seller-lessee, and Tenant covenants and agrees
in the event the lease to such seller-lessee is terminated to attorn, without
any deductions or set-offs whatsoever (except as expressly provided in this
Lease), to such purchaser-lessor, if so requested to do so by such
purchaser-lessor, and to recognize such purchaser-lessor as the lessor under
this Lease, provided that in consideration of and a condition precedent to
Tenant’s agreement to subordinate this Lease, shall be the receipt by Tenant of
a SNDAA which requires such purchaser-lessor not to disturb Tenant’s possession,
so long as an event of default has not occurred and be continuing executed by
Landlord and the purchaser-lessor. For all purposes, such seller-lessee, or the
successors to or assigns of such seller-lessee’s estate, shall be the lessor
under this Lease unless and until such seller-lessee’s position shall have been
assumed by such purchaser-lessor.

ARTICLE 19

DEFAULTS; REMEDIES

19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

19.1.1    Any failure by Tenant to pay any Rent, or any part thereof, when due,
which failure is not cured within five (5) days after written notice from
Landlord that said amount was not paid when due, provided that if Tenant has
previously received one (1) or more notices from Landlord during the immediately
preceding twelve (12) month period stating that Tenant failed to pay any amount
required to be paid by Tenant under this Lease when due, then Landlord shall not
be required to deliver any notice to Tenant and a default shall immediately
occur upon any failure by Tenant to pay any Rent when due; or

19.1.2    Except as otherwise specifically set forth in this Section 19.1, any
failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3    Abandonment of all or a substantial portion of the Premises by Tenant;
or

19.1.4    Any Transfer in violation of Article 14 or the failure by Tenant to
observe or perform according to the provisions of Articles 17 or 18 of this
Lease, or any breach by Tenant of the representations and warranties set forth
in Section 29.34 of this Lease, where such failure continues for more than three
(3) business days after notice from Landlord; or

19.1.5    The failure by Tenant to observe or perform according to the
provisions of Articles 5 and 10 of this Lease, where such failure continues for
more than five (5) business days after notice from Landlord.

 

   -47-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

The notice periods provided in this Section 19.1 are in lieu of, and not in
addition to, any notice periods provided by law, provided that such notices are
personally served in the manner prescribed by California Code of Civil Procedure
Section 1162 (b).

19.2    Remedies Upon Default. Upon the occurrence of any default beyond any
applicable notice and cure periods by Tenant, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (all of which
remedies shall be distinct, separate and cumulative), the option to pursue any
one or more of the following remedies, each and all of which shall be cumulative
and nonexclusive, without any notice or demand whatsoever.

19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof in accordance with Applicable Laws, without being liable for prosecution
or any claim or damages therefor; and Landlord may recover from Tenant the
following:

(i)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus

(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, the unamortized value of the Tenant Improvement
Allowance as of the date of termination, and any special concessions made to
obtain a new tenant to the extent attributable to the remaining balance of the
Lease Term; and

(v)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all Rent. As used in Sections 19.2.1(i) and 19.2.1(ii), above, the “worth at the
time of award” shall be computed by allowing interest at the rate set forth in
Article 25 of this Lease, but in no case greater than the maximum amount of such
interest permitted by law. As used in Section 19.2.1(iii) above, the “worth at
the time of award” shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).

 

   -48-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3    Subleases of Tenant. If Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, then Landlord
shall have the right, at Landlord’s option in its sole discretion, (i) to
terminate any and all assignments, subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises, in which event Landlord shall have the right to repossess such
affected portions of the Premises by any lawful means, or (ii) to succeed to
Tenant’s interest in any or all such assignments, subleases, licenses,
concessions or arrangements, in which event Landlord may require any assignees,
sublessees, licensees or other parties thereunder to attorn to and recognize
Landlord as its assignor, sublessor, licensor, concessionaire or transferor
thereunder. In the event of Landlord’s election to succeed to Tenant’s interest
in any such assignments, subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.

19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that so long as no default exists beyond any applicable
notice and cure periods by Tenant shall, during the Lease Term, peaceably and
quietly have, hold and enjoy

 

   -49-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease and such default is not cured prior to the expiration
of any applicable notice and cure periods, including, but not limited to, the
provisions relating to the payment of Rent, the removal of property and the
repair of resultant damage, Landlord may, without further notice to Tenant, but
shall not be required to apply all or any part of the Security Deposit for the
payment of any Rent or any other sum in default and Tenant shall, upon demand
therefor, restore the Security Deposit to its original amount. Any unapplied
portion of the Security Deposit shall be returned to Tenant, or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder, within sixty
(60) days following the expiration of the Lease Term. Tenant shall not be
entitled to any interest on the Security Deposit and Landlord shall have the
right to commingle the Security Deposit with Landlord’s other funds. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code and
all other provisions of law, now or hereafter in effect, which (i) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (ii) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 above
and/or those sums reasonably necessary to compensate Landlord for any loss or
damage caused by Tenant’s default of this Lease, including, but not limited to,
all damages or rent due upon termination of this Lease pursuant to
Section 1951.2 of the California Civil Code.

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

Landlord shall have the right to relocate Tenant to other space (the “Relocation
Space”) located on the fifth (5th) floor or higher in the Project comparable to
the Premises (e.g. reasonably comparable views, comparable finishes, comparable
number of offices and conference rooms, comparable ceiling treatment, doors and
hardware), and tenant improvements of equal or greater quality than those
then-existing in the Premises, and all terms hereof shall apply to the
Relocation Space with equal force and effect, except as otherwise provided in
this Article 22. To the extent Tenant request any upgrades in the improvements
located in such Relocation Space vis-à-vis the improvements then existing in the
Premises (e.g., specialty finishes such as glass, ceiling treatments, specialty
lighting, built-in or custom cabinetry), Tenant shall pay to Landlord, promptly
upon billing therefor, all costs and expenses incurred by Landlord in connection
with such upgraded improvements. In such event, Landlord shall give Tenant not
less than ninety (90) days’ prior written notice of Landlord’s election to so
relocate

 

   -50-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Tenant, and shall move Tenant’s effects to the Relocation Space at Landlord’s
sole cost and expense at such time and in such manner as to inconvenience Tenant
as little as reasonably practicable. Landlord shall reimburse Tenant for all
actual out-of-pocket costs incurred by Tenant in connection with its move from
the Premises to the Relocation Space, including, without limitation, the cost to
install new communications and computer lines (to the extent not installed by
Landlord as part of its installation of the tenant improvements in the
Relocation Space), the cost to move Tenant’s furniture from the Premises to the
Relocation Space, and the cost of reasonable amounts of replacement stationery.
Simultaneously with such relocation of the Premises, the parties shall
immediately execute an amendment to this Lease (or, if the Relocation Space is
in a building of the Project other than the Building, Tenant shall execute a new
lease with the owner of such building, which shall be on substantially the same
terms and conditions as this Lease, and Tenant and Landlord shall enter into a
termination of this Lease) stating the relocation of the Premises, and amending
those Sections of the Summary, and replacing Exhibit A to this Lease, as shall
be necessary to accurately describe the Relocation Space (including, without
limitation, the location and the rentable area of the Relocation Space). In the
event Tenant is relocated in accordance with this Article 22, and the rentable
area of the Relocation Space is not equal to the rentable area of the Premises,
or any such adjustment to the rentable area of the Premises and/or the Building,
or if the Relocation Space is in a building of the Project other than the
Building and the rentable area of such other building is not equal to the
rentable area of the Building, all amounts, percentages and figures appearing or
referred to in this Lease based upon such rentable area (including, without
limitation, the amounts of the “Rent” and the “Security Deposit,” as those terms
are defined in Article 4 and Article 21 of this Lease, respectively, and
“Tenant’s Share,” as that term is defined in Section 4.2.9 of this Lease) shall
be modified accordingly; provided, however, that notwithstanding the foregoing,
(i) in no event shall the rentable area of the Relocation Space be less than one
hundred percent (100%) of the rentable area of the Premises; and (ii) Tenant’s
Base Rent and Tenant’s Share shall not increase as a result of such
relocation. Should Tenant unreasonably refuse to move to the Relocation Space
designated by Landlord, Landlord shall have the right to cancel and terminate
this Lease effective ninety (90) days from the date of Landlord’s election to
relocate Tenant.

ARTICLE 23

SIGNS

23.1    Full Floors. Subject to Landlord’s prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

23.2    Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, on the Building-standard directory signs in the
ground floor lobby of the Building and in the elevator lobby on the Tenant’s
floor, and such signage shall be comparable to that used by Landlord for other
similar floors in the Building and shall comply with Landlord’s then-current
Building standard signage program.

 

   -51-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

23.3    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed, are visible from the exterior of
the Premises, and that have not been separately approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant. Tenant may not
install any signs on the exterior or roof of the Project or the Common Areas.
Any signs, window coverings, or blinds (even if the same are located behind the
Landlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Landlord, in its sole discretion.

ARTICLE 24

COMPLIANCE WITH LAW

24.1    In General. Tenant shall not do anything or permit anything to be done
in or about the Premises or the Project which will in any way conflict with any
law, statute, ordinance or other governmental rule, regulation or requirement
now in force or which may hereafter be enacted or promulgated, including any
such governmental regulations related to disabled access (collectively,
“Applicable Laws”). At its sole cost and expense, Tenant shall promptly comply
with any Applicable Laws which relate to (i) the Premises (excluding the
Building outside of the Premises and the Base Building within the Premises
except as set forth in item (iii), below), (ii) any Alterations made by Tenant
to the Premises, and any Tenant Improvements in the Premises, or (iii) the Base
Building, but as to the Base Building, only to the extent such obligations are
triggered by Alterations made by Tenant to the Premises to the extent such
Alterations are not normal and customary business office improvements, or
triggered by the Tenant Improvements to the extent such Tenant Improvements are
not normal and customary business office improvements, or triggered by Tenant’s
use of the Premises for non-general office use, or triggered by Tenant’s
occupancy of the Premises at a density level greater than the normal general
office occupancy density at the Project (collectively, “Tenant’s Compliance With
Law Obligations”). Should any standard or regulation now or hereafter be imposed
on Landlord or Tenant by a state, federal or local governmental body charged
with the establishment, regulation and enforcement of occupational, health or
safety standards for employers, employees, landlords or tenants, then Tenant
agrees, at its sole cost and expense, to comply promptly with such standards or
regulations and to cooperate with Landlord, including, without limitation, by
taking such actions as Landlord may reasonably require, in Landlord’s efforts to
comply with such standards or regulations. Tenant shall be responsible, at its
sole cost and expense, to make all alterations to the Premises as are required
in connection with Tenant’s Compliance With Law Obligations. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Article 24. Landlord shall comply with all
Applicable Laws relating to the Base Building and the Common Areas, provided
that compliance with such Applicable Laws is not the

 

   -52-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

responsibility of Tenant under this Lease, and provided further that Landlord’s
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant’s employees or create a material health
hazard for Tenant’s employees, or would otherwise materially and adversely
affect Tenant’s use of or access to the Premises. Landlord shall be permitted to
include in Operating Expenses any costs or expenses incurred by Landlord under
this Article 24 to the extent not prohibited by the terms of Article 4 of this
Lease, above. Tenant hereby agrees to use reasonable efforts to notify Landlord
if Tenant makes any Alterations or improvements to the Premises that might
impact accessibility to the Premises or the Building under any disability access
laws. Landlord hereby agrees to use reasonable efforts to notify Tenant if
Landlord makes any alterations or improvements to the Premises that might impact
accessibility to the Premises or the Building under any disability access laws.

24.2    Statutory Disclosure and Related Terms. For purposes of Section 1938(a)
of the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that to Landlord’s actual knowledge, the Premises have not
undergone inspection by a Certified Access Specialist (CASp). As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as follows:
“A Certified Access Specialist” (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant’s sole cost and expense, by a CASp
reasonably approved by Landlord, subject to Landlord’s reasonable rules and
requirements; (b) Tenant, at its sole cost and expense, shall be responsible for
making any improvements or repairs within the Premises to correct violations of
construction-related accessibility standards; and (c) Subject to Section 24.1,
above, if anything done by or for Tenant in its use or occupancy of the Premises
shall require any improvements or repairs to the Building or Project (outside
the Premises) to correct violations of construction-related accessibility
standards, then Tenant shall reimburse Landlord within thirty (30) days after
demand, as Additional Rent, for the reasonable cost actually incurred by
Landlord of performing such improvements or repairs. The terms of this
Section 24.3 do not amend or reduce the obligations of Landlord and Tenant set
forth in this Lease regarding compliance with Applicable Laws and repair and
maintenance of the Premises and the Project, but apply solely to the obligations
of Landlord and Tenant in connection with Tenant’s election to conduct a CASp
inspection hereunder.

 

   -53-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee (i) within five (5) days after
written notice from Landlord that said amount was not paid when due, or
(ii) upon the date said amount is due, if Tenant has previously received one
(1) or more notices from Landlord during the immediately preceding twelve
(12) month period stating that Tenant failed to pay any amount required to be
paid by Tenant under this Lease when due, then Tenant shall pay to Landlord a
late charge equal to six percent (6%) of the overdue amount plus any attorneys’
fees incurred by Landlord by reason of Tenant’s failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord’s other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing by Tenant to
Landlord hereunder which are not paid (A) within five (5) days after written
notice from Landlord that said amount was not paid when due, or (B) upon the
date said amount is due, if Tenant has previously received one (1) or more
notices from Landlord during the immediately preceding twelve (12) month period
stating that Tenant failed to pay any amount required to be paid by Tenant under
this Lease when due, shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (x) the annual “Bank Prime Loan” rate
cited in the Federal Reserve Statistical Release publication H.15(519),
published weekly (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published) plus four
(4) percentage points, and (y) the highest rate permitted by Applicable Law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1    Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, Section 19.1.4 or Section 19.1.5, above, or
if the failure by Tenant to observe or perform any provision, covenant or
condition of this Lease which failure, because of the character of such
provision, covenant or condition, would immediately jeopardize Landlord’s
interest, Landlord may, but shall not be obligated to, make any such payment or
perform any such act on Tenant’s part without waiving its rights based upon any
default of Tenant and without releasing Tenant from any obligations hereunder.

26.2    Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord the following sums (which
sums shall bear interest from the date accrued by Landlord until paid by Tenant
at a rate per annum equal to interest at the rate set forth in Article 25 of
this Lease, but in no case greater than the maximum amount of such interest
permitted by law), within ten (10) business days after delivery by Landlord to
Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Section 10.1 of this Lease; and (iii) sums equal to all

 

   -54-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended. Tenant’s obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable prior
notice to Tenant, which notice: (a) shall not be less than 24 hours in advance,
(b) notwithstanding anything to the contrary contained in Article 28 of this
Lease, may be oral, and (c) which notice shall not be required in the case of an
emergency, to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers or tenants, or to current or prospective mortgagees,
ground or underlying lessors or insurers; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the
Building, or for structural alterations, repairs or improvements to the Building
or the Building’s systems and equipment. Notwithstanding anything to the
contrary contained in this Article 27, Landlord may enter the Premises at any
time to (A) perform services required of Landlord, including janitorial service;
(B) take possession due to any breach of this Lease in the manner provided
herein; and (C) perform any covenants of Tenant which Tenant fails to perform.
Landlord may make any such entries without the abatement of Rent and may take
such reasonable steps as required to accomplish the stated purposes. Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby. For each
of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises. Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein. In connection with any entry into the Premises, Landlord
shall comply with Tenant’s reasonable security measures and operating procedures
and shall use commercially reasonable efforts to minimize interference with
Tenant’s conduct of business at the Premises, but in no event shall any Landlord
Party be required to execute a nondisclosure or confidentiality agreement in
order to enter the Premises.

ARTICLE 28

NOTICES

All notices, demands, designations, approvals or other communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A) sent by United
States certified or registered mail, postage prepaid, return

 

   -55-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

receipt requested (“Mail”), (B) transmitted by facsimile, if such facsimile is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 9 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the facsimile is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made. Any Notice given by an
attorney on behalf of Landlord or by Landlord’s managing agent shall be
considered as given by Landlord and shall be fully effective. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

Boston Properties Limited Partnership

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, California 94111

Attention: Mr. Bob Pester

and

Boston Properties, Inc.

Prudential Center Tower

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attention: General Counsel

and

Boston Properties Limited Partnership

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, California 94111

Attention: Regional Counsel

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1    Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

   -56-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3    No Light, Air or View Rights. No rights to any view or to light or air
over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease. Under no circumstances whatsoever at any time
during the Lease Term shall any temporary darkening of any windows of the
Premises or any temporary obstruction of the light or view therefrom by reason
of any repairs, improvements, maintenance or cleaning in or about the Project,
or any diminution, impairment or obstruction (whether partial or total) of
light, air or view by any structure which may be erected on any land comprising
a part of, or located adjacent to or otherwise in the path of light, air or view
to, the Project, in any way impose any liability upon Landlord or in any way
reduce or diminish Tenant’s obligations under this Lease.

29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

29.5    Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer provided that the
transferee shall have fully assumed in writing and agreed to be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee.

29.6    Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.

29.7    Landlord’s Title. Landlord’s title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

 

   -57-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any Notice required to be given
under this Lease or by law, the time periods for giving any such Notice and the
taking of any action with respect to any such Notice.

29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13    Exculpation.

29.13.1    Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Building and the rents, issues and profits
thereof. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any personal liability for the performance
of Landlord’s obligations under this Lease. Notwithstanding any contrary
provision herein, neither Landlord nor the Landlord Parties shall be liable
under any circumstances for any indirect or consequential damages or any injury
or damage to, or interference with, Tenant’s business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring.

29.13.2    Tenant Exculpation. Notwithstanding any contrary provision in this
Lease, Tenant shall not be liable under any circumstances for any indirect or
consequential

 

   -58-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

damages or any injury or damage to, or interference with, Landlord’s business,
including, but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring, other than those damages incurred by Landlord in connection
with a holdover of the Premises by Tenant after the expiration or earlier
termination of this Lease, subject to Article 16, above.

29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent to be paid by Tenant pursuant to this
Lease (collectively, a “Force Majeure”), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.

29.18    Tenant Parking. Tenant shall have the right to park 3.3 passenger
vehicles for every 1,000 rentable square feet in the Premises, free of charge,
in the portions of the Common Areas designated by Landlord for vehicular
parking. Such parking shall be on an as available “first-come, first-served”
basis which shall be in common with all other tenants of the Project. Tenant
shall abide by all reasonable rules and regulations which are prescribed from
time to time for the orderly operation and use of the parking facility,
including any sticker or other identification system established by Landlord,
and Tenant shall cooperate reasonably in seeing that Tenant’s employees and
visitors also comply with such rules and regulations. Landlord specifically
reserves the right to change the size, configuration, design, layout and all
other aspects of the Project parking facility at any time and Tenant
acknowledges and agrees that

 

   -59-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, temporarily close-off or
restrict access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements, provided that:
(a) Landlord provides the number of parking spaces required in the first
sentence of this Section 29.18, and (b) any closings, restrictions, or changes
will similarly impact all of the tenants of the Project. If Landlord relocates
the parking facility (either temporarily or otherwise) to an area not within the
Project, Landlord shall provide, at no cost to Tenant, shuttle bus service from
such relocated parking area to the Building for so long as the parking area is
not located within the Project. Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord. The parking passes
rented by Tenant pursuant to this Section 29.18 are provided to Tenant solely
for use by Tenant’s own personnel and such passes may not be transferred,
assigned, subleased or otherwise alienated by Tenant (except in connection with
a transfer to a Permitted Transferee) without Landlord’s prior approval. Tenant
may validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking.

29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20    Authority. If Tenant is a corporation, trust, limited liability company
or partnership, Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so. In such event,
Tenant shall, within ten (10) days after execution of this Lease, deliver to
Landlord satisfactory evidence of such authority and, if a corporation, upon
demand by Landlord, also deliver to Landlord satisfactory evidence of (i) good
standing in Tenant’s state of incorporation and (ii) qualification to do
business in California. Landlord hereby represents and warrants that:
(a) Landlord is a duly formed and existing entity qualified to do business in
California, (b) Landlord has the full right and authority to execute and deliver
this Lease without the necessary consent of any other person or entity, and
(c) the person signing this Lease on behalf of Landlord is authorized to do so.

29.21    Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE,

 

   -60-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the words “Gateway Center” or the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

   -61-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

29.28    Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants or otherwise required by Applicable Law.

29.29    Development of the Project.

29.29.1    Subdivision. Landlord reserves the right to further subdivide all or
a portion of the Project. Tenant agrees to execute and deliver, within ten
(10) business days after Landlord’s written request therefor and in a
commercially reasonable form requested by Landlord, any additional commercially
reasonable documents needed to conform this Lease to the circumstances resulting
from such subdivision, provided no such documents shall materially and adversely
amend or modify any term or provision of this Lease or adversely affect Tenant’s
use and occupancy of the Premises or access thereto.

29.29.2    The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the equitable allocation of a portion of the Direct
Expenses to the Other Improvements and the operating expenses and taxes for the
Other Improvements to the Project, and (iv) for the use or improvement of the
Other Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project,
provided that in no event shall any such actions by Landlord result in any
increased Rent, or any costs or charges upon Tenant, or otherwise materially and
adversely affect Tenant’s right or obligations under this Lease. Nothing
contained herein shall be deemed or construed to limit or otherwise affect
Landlord’s right to convey all or any portion of the Project or any other of
Landlord’s rights described in this Lease.

29.29.3    Construction of Project and Other Improvements. Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, odor, obstruction of access,
etc. which are in excess of that present in a fully constructed project. Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.

29.30    Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Landlord shall use commercially reasonable efforts to complete any
Renovations in a manner which does not

 

   -62-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

materially, adversely affect Tenant’s use of or access to the Premises.
Notwithstanding the foregoing, Tenant hereby agrees that such Renovations shall
in no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent. Landlord shall have no responsibility and shall not be liable
to Tenant for any injury to or interference with Tenant’s business arising from
the Renovations, nor shall Tenant be entitled to any compensation or damages
from Landlord for any inconvenience or annoyance occasioned by such Renovations.

29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.
Landlord hereby warrants and represents that neither its execution of nor
performance under this Lease shall cause Landlord, to be in violation of any
agreement, instrument, contract, law, rule or regulation by which Landlord is
bound, and Landlord shall protect, defend, indemnify and hold Tenant harmless
against any claims, demands, losses, damages, liabilities, costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, arising
from Landlord’s breach of this warranty and representation.

29.32    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any electrical, communications or computer wires and
cables (collectively, the “Lines”) at the Project in or serving the Premises,
provided that (i) Tenant shall obtain Landlord’s reasonable, prior written
consent, use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of Articles 7 and 8 of
this Lease, (ii) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the Project, as
determined in Landlord’s reasonable opinion, (iii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any new or existing Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in the Premises
and repair any damage in connection with such removal, and (vi) Tenant shall pay
all costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines located in-the Premises which are installed by Tenant in
violation of these provisions, in violation of any laws or which represent a
dangerous or potentially dangerous condition. Landlord further reserves the
right to require that Tenant remove any and all Lines located in the Premises
that were installed by Tenant upon the expiration of the Lease Term or upon any
earlier termination of this Lease.

29.33    Landlord’s Waiver of Security Interest in Tenant’s Personal Property.
Landlord hereby acknowledges and agree that any and all of Tenant’s movable
furniture, furnishings, trade fixtures, equipment and other personal property at
the Premises (“Tenant’s Property”) may be financed by a third-party lender or
lessor (an “Equipment Lienor”), and Landlord hereby (a) waives any rights, liens
and security interests of Landlord in, on and to Tenant’s Property, and
(b) agrees to recognize the rights of any such Equipment Lienor, subject

 

   -63-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

to and in accordance with a commercially reasonable waiver agreement to be
entered into by and between Landlord and the Equipment Lienor following request
by Tenant. Tenant shall pay all fees and/or expenses imposed upon or otherwise
paid by Landlord to the Equipment Lienor or otherwise expended by Landlord in
connection with any such request (including, without limitation, reasonable
attorney’s fees).

29.34    No Discrimination. There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin or ancestry in the Transfer of the
Premises, or any portion thereof, nor shall the Tenant itself, or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy of tenants, lessees, subtenants, sublessees, or vendees
of the Premises, or any portion thereof.

29.35    Patriot Act and Executive Order 13224. As an inducement to Landlord to
enter into this Lease, Tenant hereby represents and warrants that: (i) Tenant is
not, nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Tenant (nor any person, group, entity or nation which owns or
controls Tenant, directly or indirectly) has conducted or will conduct business
or has engaged or will engage in any transaction or dealing with any Prohibited
Person, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person. In connection with the foregoing, it is expressly understood
and agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed a default by Tenant under Section 19.1.4 of this
Lease and shall be covered by the indemnity provisions of Section 10.1 above,
and (y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease. Notwithstanding anything contained herein to the contrary, for the
purposes of this paragraph, the phrase “owned or controlled directly or
indirectly by any person, group, entity or nation” and all similar such phrases
shall not include any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange.

As an inducement to Tenant to enter into this Lease, Landlord hereby represents
and warrants that: (i) Landlord is not, nor is it owned or controlled directly
or indirectly by, any Prohibited Person; (ii) Landlord is not (nor is it owned
or controlled, directly or indirectly, by any person, group, entity or nation
which is) acting directly or indirectly for or on behalf of any Prohibited
Person; and (iii) neither Landlord (nor any person, group, entity or nation
which owns or controls Landlord, directly or indirectly) has conducted or will
conduct business or has engaged or will engage in any transaction or dealing
with any Prohibited Person, including

 

   -64-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

without limitation the making or receiving of any contribution of funds, goods
or services to or for the benefit of a Prohibited Person. In connection with the
foregoing, it is expressly understood and agreed that the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything contained herein to the contrary, for the purposes of this
paragraph the phrase “owned or controlled directly or indirectly by any person,
group, entity or nation” and all similar such phrases shall not include (x) any
shareholder of Boston Properties, Inc., (y) any holder of a direct or indirect
interest in a publicly traded company whose shares are listed and traded on a
United States national stock exchange or (z) any limited partner, unit holder or
shareholder owning an interest of five percent (5%) or less in Boston Properties
Limited Partnership or the holder of any direct or indirect interest in Boston
Properties Limited Partnership.

[SIGNATURES ON NEXT PAGE]

 

   -65-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

BXP 611 GATEWAY CENTER LP,

a Delaware limited partnership

BY:   BXP CALIFORNIA GP LLC,   a Delaware limited liability company,   its
general partner   BY:   BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware
limited partnership,     its sole member     BY:   BOSTON PROPERTIES, INC., a
Delaware corporation, its general partner       BY:  

/s/ Bob Pester

        Name:   Bob Pester         Title:   Executive Vice President,
San Francisco Region

    Dated: 11/16/17 “Tenant”:

CATALYST BIOSCIENCES INC.,

a Delaware corporation

BY:  

/s/ Nassim Usman

  Name:   Nassim Usman   Title:   Chief Executive Officer

BY:  

/s/ Fletcher Payne

  Name:   Fletcher Payne   Title:   Chief Financial Officer Dated:   11/14/17

 

     

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

PLEASE NOTE: THIS LEASE MUST BE EXECUTED BY EITHER (I) BOTH (A) THE CHAIRMAN OF
THE BOARD, THE PRESIDENT OR ANY VICE PRESIDENT OF TENANT, AND (B) THE SECRETARY,
ANY ASSISTANT SECRETARY, THE CHIEF FINANCIAL OFFICER, OR ANY ASSISTANT TREASURER
OF TENANT; OR (II) AN AUTHORIZED SIGNATORY OF TENANT PURSUANT TO A CERTIFIED
CORPORATE RESOLUTION, A COPY OF WHICH SHOULD BE DELIVERED WITH THE EXECUTED
ORIGINALS.

 

   -67-   

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT A

611 GATEWAY BOULEVARD

OUTLINE OF PREMISES

 

LOGO [g465134g1116130041571.jpg]

 

  

EXHIBIT A

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT B

611 GATEWAY BOULEVARD

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Tenant Improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portions of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B, and of which this Tenant Work Letter forms a part, and
all references in this Tenant Work Letter to Sections of “this Tenant Work
Letter” shall mean the relevant portions of Sections 1 through 5 of this Tenant
Work Letter.

SECTION 1

DELIVERY OF THE PREMISES AND BASE BUILDING

1.1    Base, Shell and Core. Landlord has constructed, at its sole cost and
expense, the base, shell, and core (i) of the Premises and (ii) of the floor of
the Building on which the Premises is located (collectively, the “Base, Shell,
and Core”). The Base, Shell and Core shall consist of the following elements:
(A) base Building systems located in the vertical risers, raceways, and shafts
(including elevator shafts and equipment, the telecom riser exclusive of
equipment owned by third parties, electrical rooms, stair shafts and mechanical
shafts) up to but not including the point of demarcation of such systems with
the horizontal point of connection on a particular floor; (B) in the case of the
sprinkler system, it shall additionally include the valve at the riser and the
main sprinkler loop, but shall exclude branch pipes; (C) the concrete floor at
each floor level, and (D) the Building’s steel and concrete superstructure.
Except as provided in Section 1.2 below, Tenant shall accept the Base, Shell and
Core from Landlord in their presently existing, “as-is” condition.

1.2    Landlord Work. Landlord shall, at Landlord’s sole cost and expense,
concurrently with Tenant’s construction of the Tenant Improvements, cause the
construction or installation of the following items on the floor of the Building
containing the Premises (collectively, the “Landlord Work”). Tenant may not
change or alter the Landlord Work.

1.2.1    “Z” Corridor. Landlord shall construct a Building standard public
corridor wall, the standard tenant entries and exits, including doors, frames,
hardware, and sidelight (if any), and standard tenant entry signage and exit
lights (collectively, the “Z Corridor”), which Z- Corridor shall be adjacent to
the Premises as set forth on Schedule 1 to this Tenant Work Letter.

1.2.2    Demising Wall. Landlord shall construct a Building standard demising
partitions between Tenants and other tenants on the seventh (7th) floor of the
Building, which shall include studs, acoustical insulation and dry wall ready
for finish on Tenant side only and any necessary penetrations, fire dampers and
sound traps (collectively, the “Demising Wall”),

 

  

EXHIBIT B

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

which Demising Wall shall be adjacent to the Premises as set forth on Schedule 1
to this Tenant Work Letter. Landlord shall use commercially reasonable efforts
to Substantially Complete the Demising Wall on or before February 1, 2018.

In addition, Landlord shall, at Landlord’s sole cost and expense, to the extent
required in order to allow Tenant to obtain a certificate of occupancy, or its
legal equivalent, for the Premises for general office use assuming a normal and
customary office occupancy density, cause the Landlord Work and the Building
Common Areas (including the Base Building restrooms on the seventh (7th) floor
of the Building), to comply with applicable building codes and other
governmental laws, ordinances and regulations related to handicap access, which
were enacted and enforced as of the date of this Lease.

Because Landlord shall be constructing the Landlord Work concurrently with
Tenant’s construction of the Tenant Improvements, there will be a certain
“overlap” period pursuant to which both Landlord’s representatives, employees,
vendors and contractors and Tenant’s representatives, employees, vendors and
contractors may be present and performing work in a portion of the Premises.
During any such “overlap” period(s) when both parties and/or their respective
employees, vendors, contractors or consultants are concurrently performing work
in, or accessing, any portion of the Premises, neither party shall unreasonably
interfere with or delay the work of the other party and/or its contractors or
consultants, and both parties shall mutually coordinate and cooperate with each
other, and shall cause their respective employees, vendors, contractors, and
consultants to work in harmony with and to mutually coordinate and cooperate
with the other’s employees, vendors, contractors and consultants, respectively,
to minimize any interference or delay by either party with respect to the other
party’s work.

SECTION 2

TENANT IMPROVEMENTS

2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
set forth in Section 12 of the Summary, for the costs relating to the initial
design and construction of Tenant’s improvements, which are permanently affixed
to the Premises (the “Tenant Improvements”). Except as provided in Section 2.2
below, in no event shall Landlord be obligated to make disbursements pursuant to
this Tenant Work Letter in a total amount which exceeds the Tenant Improvement
Allowance. In the event that the Tenant Improvement Allowance is not fully
utilized by Tenant by one (1) year after the later date this Lease is executed
by Landlord and Tenant, then such unused amounts shall revert to Landlord, and
Tenant shall have no further rights with respect thereto. All Tenant
Improvements for which the Tenant Improvement Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease; provided;
however, that notwithstanding the foregoing, upon request by Tenant at the time
of Tenant’s request for Landlord’s review of the Final Space Plan and/or the
Final Working Drawings, Landlord shall notify Tenant whether any of the Tenant
Improvements will be required to be removed pursuant to the terms of this
Section 2.1. Notwithstanding the foregoing or anything to the contrary in this
Lease, Tenant shall not be required to remove any Tenant Improvements, which are
normal and customary business office improvements; provided, however, in any
event Landlord may require Tenant to

 

  

EXHIBIT B

-2-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

remove all (i) rolling files and structural supports, (ii) built-in or
high-density file systems, (iii) any supplemental HVAC system installed by
Tenant, (iv) any structural improvements, and (v) any security or information
technology systems installed by or on behalf of Tenant in the Premises.

2.2    Additional Allowance. Subject to the terms and conditions set forth in
this Section 2.2, Tenant shall be entitled to increase the Tenant Improvement
Allowance by an amount not to exceed the amount set forth in Section 13 of the
Summary (the “Additional Allowance”), pursuant to a written notice delivered to
Landlord on or before twelve (12) months from the later date this Lease is
executed by Landlord and Tenant. In the event Tenant exercises its right to use
all or any portion of the Additional Allowance, the monthly Base Rent for the
Premises shall be increased by an amount equal to the “Additional Monthly Base
Rent,” as that term is defined below, in order to repay the Additional Allowance
to Landlord. The “Additional Monthly Base Rent” shall be determined as the
missing component of an annuity, which annuity shall have (w) the amount of the
Additional Allowance which Tenant elects to utilize as the present value amount,
(x) the number of full calendar months remaining in the Lease Term as the number
of payments, (y) seven thousand eighty-three ten-thousands (.7083), which is
equal to eight and one-half percent (8 1⁄2%) divided by twelve (12) months per
year, as the monthly interest factor, and (z) the Additional Monthly Base Rent
as the missing component of the annuity. If Tenant elects to utilize all or a
portion of the Additional Allowance, then (i) all references in this Tenant Work
Letter to the “Tenant Improvement Allowance,” shall be deemed to include the
Additional Allowance which Tenant elects to utilize, (ii) the parties shall
promptly execute an amendment (the “Additional Allowance Amendment”) to this
Lease setting forth the new amount of the Base Rent, and Tenant Improvement
Allowance computed in accordance with this Section 2.2, (iii) Tenant shall
deliver to Landlord, concurrently with Tenant’s execution and delivery of the
Additional Allowance Amendment to Landlord, an additional Security Deposit and
subject to the terms and conditions of Article 21 of this Lease, in an amount
equal to one-third (1/3) of the Additional Allowance.

2.3    Space Planning Allowance. Tenant shall be entitled to a one-time space
planning allowance (the “Space Planning Allowance”), in the amount set forth in
Section 14 of the Summary, for the costs relating to the preparation of a
preliminary space plan for the Premises (and any revisions thereto). In the
event that the Space Planning Allowance is not fully disbursed by Landlord
(other than by reason of Landlord’s default) to, or on behalf of, Tenant on or
before the date that is the one (1) year anniversary of the later date this
Lease is executed by Landlord and Tenant, then such unused amounts shall revert
to Landlord, and Tenant shall have no further rights with respect thereto.

2.4    Disbursement of the Tenant Improvement Allowance.

2.4.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.4.1.1    Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter, which fees shall,

 

  

EXHIBIT B

-3-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $4.00 per rentable square foot of the
Premises, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter;

2.4.1.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.4.1.3    The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
hoisting and trash removal costs, and contractors’ fees and general conditions;

2.4.1.4    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.4.1.5    The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.4.1.6    The cost of connection of the Premises to the Building’s energy
management systems;

2.4.1.7    Intentionally Omitted;

2.4.1.8    The cost of the “Coordination Fee,” as that term is defined in
Section 4.3.2.2 of this Tenant Work Letter;

2.4.1.9    Sales and use taxes and Title 24 fees; and

2.4.1.10    Subject to Section 4.3.2.2, below, all other costs to be expended by
Landlord in connection with the construction of the Tenant Improvements.

Notwithstanding anything in the Lease or this Tenant Work Letter to the
contrary, Landlord shall pay, and Tenant shall have no responsibility for, and
no portion of the Tenant Improvement Allowance, Additional Allowance or Space
Planning Allowance shall be applied against, the following costs associated with
the Tenant Improvements: (i) cost occasioned by the presence of any Hazardous
Substance at the Premises, the Building or the Project unless disturbed or
exacerbated by Tenant during Tenant’s installation or construction of the Tenant
Improvements, (ii) with respect to the Landlord Work or any other work performed
by Landlord, costs recoverable by Landlord on account of warranties from
Landlord’s contractors or insurance.

 

  

EXHIBIT B

-4-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

2.4.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows:

2.4.2.1    Monthly Disbursements. On or before the first (1st) day of each
calendar month during the construction of the Tenant Improvements (or such other
date as Landlord may reasonably designate), Tenant shall deliver to Landlord:
(i) a request for payment of the “Contractor,” as that term is defined in
Section 4.1 of this Tenant Work Letter, approved by Tenant, in a form to be
provided by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements in the Premises, detailing the portion of
the work completed and the portion not completed; (ii) invoices from all of
“Tenant’s Agents,” as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials delivered to the Premises;
(iii) executed mechanic’s lien releases from all of Tenant’s Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d); and (iv) all other information reasonably
requested by Landlord. Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request. No later than thirty (30) days
thereafter, Landlord shall deliver a check to Tenant in payment of the lesser
of: (A) the amounts so requested by Tenant, as set forth in this
Section 2.4.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”), and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention), provided that Landlord does not reasonably
dispute any request for payment based on non-compliance of any work with the
“Approved Working Drawings,” as that term is defined in Section 3.4 below, or
due to any substandard work. Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request.

2.4.2.2    Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention shall be delivered by Landlord to Tenant
following the completion of construction of the Premises, provided that
(i) Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 3262(d)(2) and either
Section 3262(d)(3) or Section 3262(d)(4), (ii) Landlord has reasonably
determined that no substandard work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant’s use
of such other tenant’s leased premises in the Building and (iii) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Tenant Improvements in the Premises has
been substantially completed.

2.4.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord’s property under the terms of this Lease.

2.5    Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the “Standard Improvement Package”), which Specifications have
been supplied to Tenant by Landlord prior to execution of this Lease. The
quality of Tenant Improvements shall be equal to or of greater quality than the
quality of the

 

  

EXHIBIT B

-5-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Specifications, provided that the Tenant Improvements shall comply with certain
Specifications as designated by Landlord. Landlord may make reasonable changes
to the Specifications for the Standard Improvement Package from time to time,
provided that Tenant shall not be required to make any changes to the Approved
Working Drawings as a result of any such changes made after the Final Working
Drawings have been approved by Landlord.

SECTION 3

CONSTRUCTION DRAWINGS

3.1    Selection of Architect/Construction Drawings. Tenant has retained, and
Landlord has approved, Brown Reynolds Watford Architects as the architect/space
planner (the “Architect”) to prepare the “Construction Drawings,” as that term
is defined in this Section 3.1. Tenant shall also retain engineering consultants
selected by Tenant and reasonably approved by Landlord (the “Engineers”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life safety, and sprinkler work in the
Premises, which work is not part of the Base Building. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.” Tenant shall be required to include in its
contracts with the Architect and the Engineers a provision which requires
ownership of all Construction Drawings to be transferred to Tenant upon the
Substantial Completion of the Tenant Improvements and Tenant hereby grants to
Landlord a non-exclusive right to use such Construction Drawings, including
without limitation, making copies thereof. All Construction Drawings shall
substantially comply with the drawing format and specifications reasonably
determined by Landlord, and shall be subject to Landlord’s reasonable approval.
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the Base Building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

3.2    Final Space Plan. Landlord and Tenant hereby approve that certain
preliminary space plan for the Tenant Improvements prepared by Brown Reynolds
Watford Architects, dated October 20, 2017, attached hereto as Schedule I (the
“Final Space Plan”).

3.3    Final Working Drawings. Tenant, the Architect and the Engineers shall
complete the architectural and engineering drawings for the Premises, and the
final architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit two (2) copies
signed by Tenant of the same to Landlord for Landlord’s approval. Within seven
(7)

 

  

EXHIBIT B

-6-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

business days after such delivery, Landlord shall either approve such Final
Working Drawings or deliver to Tenant written notice of the specific, reasonable
changes that Landlord requires to conform the Final Working Drawings to the
Final Space Plan. If Landlord reasonably disapproves the Final Working Drawings,
Tenant shall make such changes and resubmit the revised Final Working Drawings
to Landlord for its reasonable approval. Landlord and Tenant shall continue such
process until Landlord has reasonably approved the Final Working Drawings.

3.4    Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Tenant shall promptly submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Tenant
Improvements (the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits. Notwithstanding anything to the contrary set forth in this Section 3.4,
Tenant hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Premises and that the obtaining of the same shall be Tenant’s
responsibility; provided however that Landlord shall, in any event, cooperate
with Tenant in executing permit applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain any such permit or
certificate of occupancy. No material changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
Landlord (which consent Landlord shall not unreasonably withhold, condition or
delay). Tenant shall, however, have the right to request changes in the Approved
Working Drawings from time to time, and Landlord shall within three (3) business
days after each such request, either approve such requested changes or
reasonably disapprove such changes and deliver to Tenant written notice of the
specific, reasonable modifications to Tenant’s proposed changes that Landlord
requires for its reasonable approval.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1    Tenant’s Selection of Contractors.

4.1.1    Contractor. Tenant shall retain a general contractor to construct the
Tenant Improvements (“Contractor”), subject to Landlord’s reasonable approval.
Landlord approves Landmark Builders as the Contractor.

4.1.2    Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
shall be from a list supplied by Landlord or otherwise selected by Tenant,
subject to Landlord’s reasonable approval.

 

  

EXHIBIT B

-7-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

4.3    Construction of Tenant Improvements by Tenant’s Agents.

4.3.1    Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, as set forth more particularly in Sections 2.4.1.1 through 2.4.1.10,
above, in connection with the design and construction of the Tenant Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the “Final Costs”). In the event
that the Final Costs are greater than the amount of the Tenant Improvement
Allowance (the “Over-Allowance Amount”), then Tenant shall pay a percentage of
each amount requested by the Contractor or otherwise to be disbursed under this
Tenant Work Letter, which percentage shall be equal to the Over-Allowance Amount
divided by the amount of the Final Costs (after deducting from the Final Costs
any amounts expended in connection with the preparation of the Construction
Drawings, and the cost of all other Tenant Improvement Allowance Items incurred
prior to the commencement of construction of the Tenant Improvements), and such
payments by Tenant (the “Over-Allowance Payments”) shall be a condition to
Landlord’s obligation to pay any amounts from the Tenant Improvement Allowance.
In the event that, after the Final Costs have been delivered by Tenant to
Landlord, the costs relating to the design and construction of the Tenant
Improvements shall change, any additional costs necessary to such design and
construction in excess of the Final Costs, shall be added to the Over-Allowance
Amount and the Final Costs, and the Over-Allowance Payments shall be
recalculated in accordance with the terms of the immediately preceding sentence.
Notwithstanding anything set forth in this Tenant Work Letter to the contrary,
construction of the Tenant Improvements shall not commence until (a) Landlord
has approved the Contract, and (b) Tenant has procured and delivered to Landlord
a copy of all Permits.

4.3.2    Tenant’s Agents.

4.3.2.2    Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work. Tenant’s and Tenant’s Agent’s construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in accordance with the Approved Working Drawings and Landlord’s
rules and regulations for the construction of improvements in the Building,
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Landlord and Landlord shall, within five (5) business days of
receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and
(iii) Tenant shall abide by all reasonable rules made by Landlord’s Building
manager with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements.
Landlord shall, however, provide Tenant and Tenant’s Agents, without charge,
with reasonable access to, and use of, the freight loading dock and service
elevators during the construction of the Tenant Improvements, provided that,
Tenant shall be required to pay to Landlord any reasonable costs associated with
hiring a security guard if such usage occurs outside of normal business hours.
Tenant shall pay a logistical coordination fee (the “Coordination Fee”) to
Landlord in an amount equal to three

 

  

EXHIBIT B

-8-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

percent (3%) of the hard construction costs of the Tenant Improvements, which
Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements. Tenant shall also be obligated to pay
to Landlord any costs expended by Landlord in connection with the construction
of the Tenant Improvements; provided, however, that in no event shall Tenant be
required to reimburse Landlord for any work or services performed by Landlord
for or in connection with the Tenant Improvements, except for the reasonable and
actual out-of-pocket cost incurred by Landlord, not to exceed $10,000, in
connection with any third-party review of the mechanical, electrical, plumbing,
and/or structural portions, as applicable, of any construction drawings relating
to the Tenant Improvements in the event that Tenant elects to make alterations
to the common mechanical, electrical, and plumbing systems serving the Building
and/or the structure of the Building, as applicable. In the event of a conflict
between the Approved Working Drawings and Landlord’s construction rules and
regulations, Landlord, in its reasonable discretion, shall determine which shall
prevail.

4.3.2.3    Indemnity. Tenant’s indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, in connection
with Tenant’s construction of the Tenant Improvements and/or Tenant’s
non-payment of any amount arising out of the Tenant Improvements (unless caused
by Landlord’s failure to disburse funds from the Tenant Improvement Allowance or
the Additional Allowance in accordance with the terms of this Tenant Work
Letter) and/or Tenant’s disapproval of all or any portion of any request for
payment. Such indemnity by Tenant, as set forth in this Lease, shall also apply
with respect to any and all costs, losses, damages, injuries and liabilities
related in any way to Landlord’s performance of any ministerial acts reasonably
necessary (i) to permit Tenant to complete the Tenant Improvements, and (ii) to
enable Tenant to obtain any building permit or certificate of occupancy for the
Premises, except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Parties or by Landlord’s breach of this Lease
(including, without limitation, this Tenant Work Letter).

4.3.2.4    Requirements of Tenant’s Agents. Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii) the Lease Commencement Date. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Tenant Improvements, and/or the Building and/or common
areas that may be damaged or disturbed thereby. All such warranties or
guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances which may be necessary to effect such right of direct
enforcement.

 

  

EXHIBIT B

-9-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

4.3.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.3.4    Inspection by Landlord. Tenant shall provide Landlord with reasonable
prior notice of any inspection to be performed by a governmental entity in
connection with the construction of the Tenant Improvements in order to allow
Landlord to be present during such inspection. Landlord shall have the right to
inspect the Tenant Improvements at all times, provided however, that Landlord’s
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord’s rights hereunder nor shall Landlord’s inspection of the
Tenant Improvements constitute Landlord’s approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such reasonable disapproval and shall specify the
items disapproved. Any defects or deviations in, and/or disapproval by Landlord
of, the Tenant Improvements shall be rectified by Tenant at no expense to
Landlord, provided however, that in the event Landlord reasonably determines
that a defect or deviation exists or reasonably disapproves of any matter in
connection with any portion of the Tenant Improvements and such defect,
deviation or matter might adversely affect the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord reasonably deems necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s reasonable
satisfaction.

4.3.5    Meetings. Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at the
Premises or by conference call, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s reasonable request, certain of Tenant’s Agents shall attend such
meetings. In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor’s current request for payment.

4.4    Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant

 

  

EXHIBIT B

-10-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and
(C) to deliver to Landlord four (4) sets of copies of such record set of
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

SECTION 5

MISCELLANEOUS

5.1    Tenant’s Representative. Tenant has designated Fletcher Payne as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2    Landlord’s Representative. Landlord has designated Peter Back as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3    Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if a default as described in the Lease or this Tenant
Work Letter (beyond applicable notice and cure periods) has occurred at any time
on or before the Substantial Completion of the Premises, then (i) in addition to
all other rights and remedies granted to Landlord pursuant to this Lease,
Landlord shall have the right to withhold payment of all or any portion of the
Tenant Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Premises caused by such work
stoppage), and (ii) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of this Lease (in which case, Tenant shall be responsible
for any delay in the substantial completion of the Premises caused by such
inaction by Landlord).

5.4    Substantial Completion. For purposes of this Lease, “Substantial
Completion” (i) of the Tenant Improvements shall occur upon the completion of
construction of the Tenant Improvements pursuant to the Approved Working
Drawings, with the exception of any punch list items (the correction or
completion of which will not materially interfere with Tenant’s occupancy and
use of the Premises); and (ii) of the Landlord Work shall occur upon the
completion of construction of the Landlord Work in accordance with this Tenant
Work Letter, with the exception of any punch list items (the correction or
completion of which will not materially interfere with Tenant’s construction of
the Tenant Improvements or Tenant’s occupancy and use of the Premises).

5.5    Delay of Commencement Date. The day on which Tenant’s obligation to pay
Rent commences shall be delayed by one (1) day for each day of delay in the
Substantial

 

  

EXHIBIT B

-11-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Completion of the design and construction of the Tenant Improvements that is
caused by any Landlord Delay. No Landlord Delay shall be deemed to have occurred
unless and until Tenant has provided written notice to Landlord specifying the
action or inaction that Tenant contends constitutes a Landlord Delay. If such
action or inaction is not cured within one (1) business day after receipt of
such notice, then a Landlord Delay, as set forth in such notice, shall be deemed
to have occurred commencing as of the date such notice is received and
continuing for the number of days the Substantial Completion of the Tenant
Improvements was in fact delayed as a direct result of such action or inaction.

5.6    Landlord Delay. The term “Landlord Delay” as used in the Lease or this
Tenant Work Letter shall mean any actual delay in the Substantial Completion of
the Tenant Improvements caused by a (1) delay in the giving of authorizations or
approvals by Landlord required by Landlord hereunder; (2) delay attributable to
the unreasonable, material interference of Landlord, its agents or contractors
with the Substantial Completion of the Tenant Improvements or the failure or
refusal of any such party to permit Tenant, its agents or contractors,
reasonable access to and reasonable use of the Building or any Building
facilities or services, including freight elevators, passenger elevators, and
loading docks, which access and use are required for the orderly and continuous
performance of the work necessary to complete the Tenant Improvements; and
(3) delay by Landlord in administering and paying when due the Tenant
Improvement Allowance.

 

                                                                    
                                         
                                                             

 

  

EXHIBIT B

-12-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

SCHEDULE I

 

LOGO [g465134g1116130042055.jpg]

 

  

EXHIBIT B

-13-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT C

611 GATEWAY BOULEVARD

NOTICE OF LEASE TERM DATES

 

Date:

                            

To:

                          Copy to:                          
                                                                            
                                                                      

 

Re:   Office Lease

 

Dated:                     

 

Between:     BXP 611 GATEWAY CENTER LP, Lessor or Landlord, and CATALYST
BIOSCIENCES INC., Lessee or Tenant

In accordance with the subject document we wish to advise you and/or confirm
your tenancy of Suite 710 on the 7th floor of 611 Gateway Boulevard, South San
Francisco, CA 94080, and that the following terms and conditions are accurate
and in full force and effect:

 

Net rentable square feet                           Lease term   
                     Lease commencement date                           Lease
expiration date                         Base rent schedule            From  
To:                          

                                                             

                          Monthly Rent:         $               

Rent checks are

 

Payable to:

  

Mailed to:

  

All other inquiries to:

[APPROPRIATE ENTITY]    [APPROPRIATE ADDRESS]    Boston Properties       Lobby
Level, Suite One       Four Embarcadero Center       San Francisco, CA 94111   
   Telephone:     415-772-0700       Fax:                415-982-1780

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

We request that you sign this letter where indicated below, confirming the
information provided above, and return it to our representative below within ten
(10) business days of receipt. A return envelope is provided. Our failure to
receive your executed Notice within such time period will indicate your
acceptance that the information set forth is correct. A second letter is
enclosed for your files.

 

  

EXHIBIT C

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Boston Properties, L.P.                                                   
Agreed to and Accepted:                                       
                                                   
                                                                           
                     By:   Lease Administrator’s name    Date     By:
                                                                         Date  
Lease Administration     Its:                                          
                          

copy:        Property Manager, Property Accountant

via:           Certified Mail

 

  

EXHIBIT C

-2-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT D

611 GATEWAY BOULEVARD

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
that Landlord will exercise good faith efforts (without any obligation to place
a tenant in default or commence litigation) to enforce the Rules and Regulations
against other tenants and occupants of the Project in a nondiscriminatory
manner. In the event of any conflict between the Rules and Regulations and the
other provisions of this Lease, the latter shall control.

1.    Signs. Except as specifically provided in this Lease to which these rules
and regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside or inside of
the Building or on the Common Areas or other areas of the Project without
Landlord’s prior written consent. Landlord may remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
signs or lettering on doors and walls must be approved by Landlord, and shall be
printed, painted, affixed or inscribed or modified at Tenant’s expense by a
person approved by Landlord. Without Landlord’s written consent, Tenant shall
not use the name of the Building or the Project in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address.

2.    Window Treatments. Tenant shall not place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises. Tenant shall be held responsible for any damage to the glass coating
within the Premises. If Landlord objects in writing to any curtains, blinds,
shades, screens or hanging plants or other similar objects attached to or used
in connection with any window or door of the Premises, or placed on any
windowsill, which are visible from the exterior of the Premises, Tenant shall
immediately discontinue such use.

3.    Common Areas. The sidewalks, entrances, halls, corridors, elevators and
stairways of the Building and the Project shall not be obstructed or used as a
waiting or lounging place by Tenant and the Tenant’s Parties. All entrance doors
leading from the Premises to the hallways are to be kept closed at all times.
The outside areas immediately adjoining the Premises shall be kept clear at all
times by Tenant, and Tenant shall not place or permit any obstructions, garbage,
refuse, merchandise or displays in such areas. The halls, passages, exits,
entrances, elevators, escalators and stairways are not open to the general
public, but are open, subject to reasonable regulations, to Tenant’s Parties.
Landlord shall, in all cases, retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety of the Project or any part thereof provided that
nothing herein contained shall be construed to prevent such access to persons
with whom any tenant normally deals in the ordinary course of its business,
unless such persons are engaged in illegal or unlawful activities. Neither
Tenant nor any Tenant Parties shall go upon the roof of the Building.

 

  

EXHIBIT D

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

4.    Directory. The directory of the Building will be provided for the display
of the name and location of tenants, and Landlord reserves the right to exclude
any other names therefrom. Tenant shall be allocated its pro rata share of lines
on the Building directory board in the main lobby.

5.    Cleanliness. Tenant shall not exhibit carelessness or indifference to the
good order and cleanliness of the Premises.

6.    Keys. Landlord will furnish Tenant, free of charge, with two keys to each
exterior door lock in the Premises. All duplicate keys shall be purchased only
from Landlord. Landlord may charge a reasonable fee for any additional keys.
Tenant shall not make or have made additional keys, and Tenant shall not alter
any lock or install a new additional lock or bolt on any door of its Premises.
Tenant, upon the termination of its tenancy, shall deliver to Landlord the keys
to all doors and pay Landlord for any lost keys.

7.    Security Devices. If Tenant requires telephonic, burglar alarm or similar
services, it shall first obtain and comply with Landlord’s instructions for
their installation.

8.    Freight Elevators. The Building service elevator shall be available for
use by all tenants in the Building, subject to such reasonable scheduling by
Landlord. No equipment, materials, furniture, packages, supplies, merchandise or
other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. Tenant’s initial move-in and subsequent deliveries of bulky items,
such as furniture, safes and similar items shall be made after obtaining
Landlord’s written consent and shall be made during the hours of 12:00 a.m. to
5:00 a.m. and 6:00 p.m. to 11:59 p.m., Monday through Friday, or at any time on
Saturday or Sunday, unless otherwise agreed in writing by Landlord. Deliveries
during normal office hours shall be limited to normal office supplies and other
small items. No deliveries shall be made which impede or interfere with other
tenants or the operation of the Building.

9.    Floor Load. Tenant shall not place a load upon any floor of the Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. Prior to delivery of any heavy object to the
Building, Tenant shall notify Landlord of such object’s specifications and
contemplated location in order that Landlord may take action to prevent
structural load damage to the Building. Landlord shall have the right to
prescribe the weight, size and position of all equipment, materials, furniture
or other property brought into the Building. Heavy objects shall, if considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight, which platforms shall be provided
at Tenant’s sole cost and expense. Tenant shall be responsible for all
structural engineering required to determine structural load. Business machines
and mechanical equipment belonging to Tenant which cause noise or vibration that
may be transmitted to the structure of the Building or to any space therein to
such degree as to be objectionable to Landlord or to any tenants in the
Building, shall be placed and maintained by Tenant, at Tenant’s sole cost and
expense, on vibration eliminators or other devices sufficient to

 

  

EXHIBIT D

-2-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

eliminate noise or vibration. The persons employed to move such equipment in or
out of the Building must be acceptable to Landlord. Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

10.    No Waste. Tenant shall not use any method of heating and air conditioning
other than that supplied by Landlord. Further, Tenant shall not waste
electricity, water or air conditioning and agrees to cooperate fully with
Landlord to assure the most effective operation of the Building’s heating and
air conditioning and to comply with any governmental energy-saving rules, laws
or regulations of which Tenant has actual notice. Tenant shall keep corridor
doors closed.

11.    Building Identification. Landlord reserves the right, exercisable without
notice and without liability to Tenant, to change the name and address of the
Building and/or any other part of the Project.

12.    Building Access. Landlord reserves the right to exclude from the Building
between the hours of 12:00 a.m. to 7:00 a.m. and 6:00 p.m. to 11:59 p.m., Monday
through Friday, and on Saturday, Sunday and holidays, any person not having a
Building issue key and is not identified on the daily access list. Tenant shall
be responsible for all persons for whom it requests passes and shall be liable
to Landlord for all acts of such persons. Landlord may prevent access to the
Project or any part thereof in case of invasion, mob, riot, public excitement or
other commotion. Landlord may exclude or expel from the Project or any part
thereof any person who, in Landlord’s judgment, is intoxicated or under the
influence of liquor or drugs or is in violation of any of the rules and
regulations of the Project. Landlord shall not be liable for damages for any
error with regard to the admission to or exclusion from the Project or any part
thereof of any person.

13.    Building Security. Before Tenant and the Tenant Parties leave the
Premises each day, Tenant shall (a) close and lock the doors of its Premises,
(b) shut off all water faucets and other utilities, (c) draw or lower window
coverings, and (d) turn out all lights. Tenant shall be responsible for any
damage or injuries sustained by other tenants or occupants of the Building or by
Landlord for noncompliance with this rule.

14.    Outside Services. Tenant shall not obtain for use on the Premises, towel
or other similar services or accept barbering or bootblacking service upon the
Premises, except as such hours and under such regulations as may be fixed by
Landlord. Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building are prohibited, and Tenant shall
cooperate to prevent such activities.

15.    Lavatories. The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose Tenant
Parties, shall have caused it.

 

  

EXHIBIT D

-3-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

16.    Solicitation. Tenant shall not make any room-to-room solicitation of
business from other tenants in the Project or any part thereof.

17.    Electronic Devices. Tenant shall not install any radio or television
antenna, loudspeaker or other devices on the roof or exterior walls of the
Building. Tenant shall not interfere with radio or television broadcasting or
reception from or in the Building or elsewhere.

18.    Trash Disposal. Tenant shall store all its trash and garbage within the
Premises or in other facilities provided by Landlord. Tenant shall not place in
any trash box or receptacle any material which cannot be disposed of in the
ordinary and customary manner of trash and garbage disposal. All garbage and
refuse disposal shall be made in accordance with directions issued from time to
time by Landlord.

19.    Prohibited Uses. The Premises shall not be used for (a) the keeping of
any bicycles, motorcycles or animals of any kind (except those service animals
meeting the requirements under the Americans with Disabilities Act), or
(b) lodging, or (c) for manufacturing of any kind; nor shall the Premises be
used for any illegal purpose. No cooking or heating of food is permitted on the
Premises, excepting therefrom microwave ovens and equipment for brewing coffee,
tea, hot chocolate and similar beverages. Such cooking and heating devices and
their use should be approved by Underwriters Laboratories in accordance with all
applicable insurance regulations and federal, state, county and city laws,
codes, ordinances, rules and regulations. Tenant shall not install, maintain or
operate upon the Premises any vending machines without the written consent of
Landlord, which consent shall not be unreasonably withheld.

20.    Prohibited Equipment. Tenant shall not use in any space or in the public
halls of the Project any hand truck except those equipped with rubber tires and
side guards or such other material- handling equipment as Landlord may approve.
Tenant shall not bring any other vehicles of any kind into the Building.

21.    Safety Procedures. Tenant shall comply with all safety, fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency.

22.    Premises Security. Tenant assumes full responsibility for protecting its
space from theft, robbery and pilferage, which includes keeping doors locked and
other means of entry to the Premises closed and secure. Landlord shall not in
any way be responsible to Tenants or any Tenant Party, for any loss of property
from the Premises or public areas or for any damage to any property thereon from
any cause whatsoever.

23.    Building Management. Tenant’s requirements will be attended to only upon
appropriate application to the Building management office by an authorized
individual. Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.

 

  

EXHIBIT D

-4-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

24.    Waiver. Landlord may waive any one or more of these Rules and Regulations
for the benefit of Tenant or any other tenant, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of Tenant
or any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

25.    Integration. These Rules and Regulations are in addition to, and shall
not be construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease.

26.    Additional Regulations. Landlord reserves the right to make such other
and reasonable rules and regulations as, in its judgment, may from time to time
be needed for safety and security, for care and cleanliness of the Project of
any part thereof and for the preservation of good order therein. Tenant agrees
to abide by all such Rules and Regulations hereinabove stated and any additional
rules and regulations which are adopted and delivered to Tenant in writing.

27.    Observance of Rules. Tenant shall be responsible for the observance of
all of the foregoing rules by Tenant’s employees, agents, clients, customers,
invitees, licensees and guests.

28.    Parking Facilities. The following rules and regulations shall govern use
of the parking facilities within the Common Areas appurtenant to the Project
(such parking facilities being collectively referred to hereinafter as the
“Parking Area”).

28.1    Persons using the Parking Area shall obey all signs and shall park only
in areas designated for vehicle parking within painted stall lines. Tenant’s
parking spaces shall be used only for parking vehicles no longer than full-sized
passenger automobiles. Tenant shall not permit any vehicle that belongs to or is
controlled by Tenant, its agents, employees, invitees, licensees and visitors,
to be loaded, unloaded or parked in areas other than those designated by
Landlord or its parking operator for such activities. No maintenance, washing,
waxing or cleaning of vehicles shall be permitted in the Parking Area. Unless
otherwise instructed, each person using the Parking Area shall park and lock his
or her own vehicle. Neither Landlord nor its parking operator shall be liable
for damage to any vehicle, injury to any person or loss of any property, all of
which risks are assumed by the person using the Parking Area. Parking pursuant
to this Lease is intended as a license only, and no bailment is intended or
created hereby. No overnight or extended term storage of any vehicles or other
object shall be permitted; provided, however, that overnight parking by
employees of Tenant shall be permitted during periods of business travel if
Tenant submits to Landlord Landlord’s standard request form in accordance with
Landlord’s reasonable procedure.

28.2    Persons using the Parking Area shall comply with any parking
identification system established by Landlord or its parking operator. Such a
system may include the validation of visitor parking, at the validation rate
applicable to visitor parking from time to time as set by Landlord or its
parking operator. Parking stickers or other identification devices supplied by
Landlord shall remain the property of Landlord. Such devices shall not be
transferable, and any such device in the possession of an unauthorized holder
may be retained by

 

  

EXHIBIT D

-5-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

Landlord and declared void. Upon the loss or obliteration of a parking
identification device, Tenant shall pay such reasonable replacement charge as
may be established by Landlord or its parking operator. Upon the termination of
parking privileges, all parking identification devices supplied by Landlord
shall be returned to Landlord. Landlord may refuse the sale of monthly stickers
or other parking identification devices to any tenant or person and/or his
agents or representatives who willfully refuse to comply with these Rules and
Regulations and all unposted city, state or federal ordinances, laws, or
agreements. Loss or theft of parking identification devices from automobiles
must be reported to the garage manager immediately, and a lost or stolen report
must be filed by the customer at that time. Landlord may exclude any car from
the parking facilities that does not have an identification device. Any parking
identification devices reported lost or stolen found on any unauthorized car
will be confiscated and the illegal holder will be subject to prosecution. Lost
or stolen devices found by the purchaser must be reported to the parking
facility office immediately to avoid confusion.

28.3    The speed limit within all parking areas shall be five (5) miles per
hour.

28.4    Landlord reserves the right to modify, redesign or redesignate uses
permitted in the Parking Area or any portion thereof, to relocate parking spaces
from floor to floor, from one portion of the Parking Area to another or to
reasonably adjacent offsite locations, and to allocate parking spaces between
compact and standard sizes from time to time, as long as the same comply with
applicable laws and ordinances. Reserved parking spaces shall be clearly and
prominently marked as such by Landlord. But neither Landlord nor its parking
operator shall be liable or responsible for the failure of persons to observe
such markings or to obey other rules and regulations, agreements, laws or
ordinances applicable to the Parking Area. Without limiting the generality of
the foregoing, Landlord shall not be obligated to tow any violator’s vehicle, or
to declare a default under or terminate the lease of any other tenant of the
Building, on account of any such failure. If for any reason Landlord is unable
to provide to Tenant all or any portion of its parking spaces or Tenant is
unreasonably denied access thereto during the initial term of this Lease or any
renewal or extension hereof, such fact shall not be a default by Landlord or
permit Tenant to terminate this Lease, either in whole or in part, but Tenant’s
obligation (if any) to pay rental for any parking space which is not provided by
Landlord shall be abated for so long as Tenant does not have the use of such
parking space, in full settlement of all claims that Tenant might otherwise have
against Landlord by reason of Landlord’s failure or inability to provide Tenant
with such parking space.

Tenant shall be responsible for the compliance with all of the foregoing rules
and regulations by Tenant and Tenant Parties. Landlord may refuse to permit any
person who violates any such reasonable rules and regulations to have access to
the Project or any part thereof. Landlord reserves the right from time to time
to modify the rules and regulations set forth herein, including, without
limitation, to adopt and modify such rules and regulations applicable to the
Parking Area, as it deems necessary for the proper operation.

 

  

EXHIBIT D

-6-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT E

611 GATEWAY BOULEVARD

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the “Lease”) made
and entered into as of             , 20     by and between                     ,
as Landlord, and the undersigned, as Tenant, for Premises on the
                     floor(s) of the office building located at
                    , certifies as follows:

1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3.    Base Rent became payable on                     .

4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

6.    Intentionally omitted.

7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is $        .

8.    To the undersigned’s actual knowledge, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder. In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.

9.    No rental has been paid more than thirty (30) days in advance (other than
the third month’s Base Rent that was paid concurrently with Tenant’s execution
of the Lease) and no security has been deposited with Landlord except the
Security Deposit in the amount of $         as provided in the Lease.

10.    To the undersigned’s actual knowledge, as of the date hereof, there are
no existing defenses or offsets, or claims of default, that the undersigned has
against Landlord.

 

  

EXHIBIT E

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

11.    If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, Tenant hereby represents and warrants that Tenant
is a duly formed and existing entity qualified to do business in California and
that Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

12.    To the undersigned’s actual knowledge, there are no actions pending
against the undersigned under the bankruptcy or similar laws of the United
States or any state.

13.    Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14.    To the undersigned’s actual knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Nothing contained in this certificate shall constitute or be deemed to
constitute an amendment, modification or waiver of any term or condition of the
Lease or any right or remedy of the Tenant thereunder, all of which are
expressly reserved.

Executed at                      on the      day of             , 20    .

 

“Tenant”:

 

a  

                                          

By:  

                                          

  Its:  

                                          

By:  

                                          

  Its:  

                                          

 

  

EXHIBIT E

-2-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT F

611 GATEWAY BOULEVARD

STANDARDS FOR UTILITIES AND SERVICES

1.    Elevators. Provide non-attended passenger elevators to and from the
floor(s) on which the Premises are located. Landlord may limit the number of
elevators operating outside normal business hours.

2.    HVAC. On Monday through Friday, except holidays, from 7:00 a.m. to
6:00 p.m., ventilate the Premises and furnish air conditioning or heating on
such days and hours, in temperatures and amounts which in Landlord’s good faith
judgment are reasonably required for comfortable occupancy of the Premises under
normal business operations. If Tenant requires air conditioning during other
hours, Landlord will furnish same through an access system provided to Tenant at
the Premises, if available, or otherwise as specified in a written request of
Tenant delivered to the Building management office before noon on the preceding
business day. For this service Tenant will pay Landlord, upon receipt of
Landlord’s statement, the charge at an hourly rate determined by Landlord from
time to time, which is currently $244.71 for full HVAC and $117.12: for fans
only per hour. Tenant agrees that neither Tenant nor any Tenant Party shall at
any time enter mechanical installations or facilities of the Building or adjust,
tamper with, touch or otherwise in any manner affect said installations or
facilities. The cost of maintenance and service calls to adjust and regulate the
air conditioning system shall be charged to Tenant if the need for maintenance
work results from either Tenant’s adjustment of room thermostats or Tenant’s
failure to comply with Landlord’s rules governing the temperature within the
Premises.

3.    Lighting. Furnish electric lighting for all public areas and special
service areas of the Building as Landlord determines in good faith to be
reasonable and standard, including replacement of Building standard lights,
bulbs and tubes.

4.    Electrical Service. Subject to the limitation of this Paragraph 4, furnish
electrical service to the Premises, including providing and installing all
Building standard replacement lighting tubes. If Tenant uses more electrical
power than Landlord in good faith considers reasonable or normal for office use,
Tenant will pay Landlord on a monthly basis the cost of such excess power
consumed by Tenant. Consumption will be determined, at Landlord’s election,
either (a) by a survey performed by a reputable consultant selected by Landlord,
or (b) through separate meters or submeters installed, maintained and read by
Landlord at Tenant’s cost. For purposes of this Paragraph 4 only, “month” and
“monthly” shall mean any billing period used by the utility or other power
provider supplying electricity. If Tenant’s installations of electrical
fixtures, appliances and equipment within the Premises adversely affect the
temperature or humidity otherwise maintained, Landlord may, at Tenant’s sole
cost and expense (to be paid within (30) days after delivery of written demand
supported by invoices or other reasonably satisfactory evidence), install
supplemental air conditioning units. Tenant’s use of electricity shall never
exceed Tenant’s share of the capacity of existing feeders to the Building or of
the risers, wiring installations and transformers serving the floor(s)
containing the Premises. Landlord shall provide not less than 3.5 watts per
usable square foot (demand) of riser and floor

 

  

EXHIBIT F

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

panel electrical capacity averaged over the floor being serviced. Landlord shall
provide access to not less than 200 amps of electrical capacity in the Building
electric room on the floor on which the Premises is located. Tenant shall be
responsible for installing additional electrical capacity from the Building
electrical system in such Building electric room to the Premises for use with
any information technology or server room installed by Tenant. Tenant shall be
allocated an approximate 2.0 watts per usable square foot for power and 1.5
watts per usable square foot for lighting. Any risers or wiring necessary to
meet Tenant’s excess electrical requirements will be installed by Landlord on
Tenant’s request, at Tenant’s sole cost and expense (to be paid in advance), but
only if in Landlord’s good faith belief they are necessary and will not cause
damage to the Building or a dangerous condition, entail excessive or
unreasonable alterations, repairs or expense, or disturb other occupants.

5.    Water. Provide toilet facilities, water for lavatory and toilet purposes,
cold water for drinking and tepid water for lavatory purposes, all at points of
supply provided for general use of tenants in the Building through fixtures
installed by Landlord or by Tenant with Landlord’s consent.

6.    Janitorial. Provide janitorial service to the Premises on business days
and other cleaning services as Landlord determines to be reasonably required.
Tenant will pay Landlord the full cost attributable to any extraordinary
janitorial or cleaning services which the Premises may require.

7.    Maintenance of Non-Building Standard Items. Maintenance and service costs
necessary for non-building standard items in the Premises shall be the
responsibility of Tenant. As used in this paragraph, non-building standard items
shall include, without limitation, heat pumps, condenser pumps, sinks and
associated drain pipes, faucets, hot water heaters, garbage disposals,
dishwashers, refrigerators, ice makers, air conditioning units, projection
screens and associated wiring and switching, incandescent downlight or wallwash
fixtures and lamps, floor electrical outlets and power poles.

8.    Security Services. Provide Building security personnel twenty-four
(24) hours per day, seven (7) days per week, fifty-two (52) weeks per year and a
card access system which allows access to individual office floors twenty-four
(24) hours per day, seven (7) days per week, fifty-two (52) weeks per year, all
of which shall be provided by personnel and services selected by Landlord in its
sole and absolute discretion. Notwithstanding Landlord’s providing security,
Tenant waives any claim against Landlord with respect to any loss by theft or
any other damage suffered or incurred by Tenant in connection with any entry
into the Premises or any other breach of security with respect to the Premises
or the Building, except due to the gross negligence or willful misconduct of
Landlord or its agents, employees or contractors.

Landlord reserves the right to adopt reasonably, nondiscriminatory modifications
and additions to these standards, which Landlord shall promptly deliver to
Tenant in writing.

 

  

EXHIBIT F

-2-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

EXHIBIT G

ACCEPTABLE FORMS OF INSURANCE CERTIFICATE

 

LOGO [g465134g1116130042605.jpg]

 

  

EXHIBIT G

-1-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY



--------------------------------------------------------------------------------

LOGO [g465134g22m20.jpg]

 

  

EXHIBIT G

-2-

  

611 GATEWAY

[CATALYST BIOSCIENCES INC.]

SF LEGAL/JH-MY